 6 WEST LIMITED CORP. 5276 West Limited Corp., and Its Partner, Lettuce En-tertain You Enterprises, Inc., d/b/a Tucci Milan and Brian Gibson, and Jill Ricci, and Gretchen Grant, and Joseph Carmolli. Cases 13ŒCAŒ32908, 13ŒCAŒ32908, 13ŒCAŒ32971, 13ŒCAŒ33047, and 13ŒCAŒ33455 January 24, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On November 5, 1997, Administrative Law Judge Thomas R. Wilks issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel and the Charging Parties filed cross-exceptions and briefs in support.  All parties filed an-swering briefs, and the Respondent and the Charging Parties filed reply briefs. The National Labor Relations Board has delegated its authority to a three-member panel. The Board has reviewed the record in light of the ex-ceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, as modified, and to adopt the recommended Order as modified and set forth in full below. The judge found that the Respondent violated Section 8(a)(3) and (1) by suspending and discharging employee Brian Gibson because of his union and other concerted, protected activities, and by disciplining employees Gretchen Grant Inniss, Jill Ricci, and Greg Calvird pur-suant to the discriminatory application of a no-solicitation rule.2  He also found that the Respondent violated Section 8(a)(1) by falsely telling employees that Hotel Employees and Restaurant Employees Union, AFLŒCIO, Local 1 (the Union) had threatened to blow up a house shared by Gibson and Ricci and that employ-ees were in imminent danger of union violence.  We agree with these findings for the reasons set forth by the judge, as modified in section 1 below regarding the sus-pension and discharge of Gibson.  We also find, how-ever, as set forth in sections 2 and 3 below, that the Re-spondent committed additional violations of the Act.                                                                                                                      1 All parties have excepted to the judge™s credibility resolutions.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. There were no exceptions to the judge™s finding that employee Jo-seph Carmolli was terminated lawfully. 2 Although the judge found that Gibson was discriminatorily sus-pended and discharged, he failed to include the suspension in the con-clusions of law and to direct that Gibson be made whole from the date of the suspension.  The judge also did not specifically include reference to the discipline of Grant, Ricci, and Calvird in the cease-and-desist paragraphs of the recommended Order.  We shall modify the recom-mended Order and notice to employees to include this conduct and the appropriate redress therefor. Further, we shall modify the Order and notice to include the additional violations of the Act discussed infra, and to conform to our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997). 1. We affirm the judge™s finding that the Respondent violated Section 8(a)(3) and (1) of the Act when it sus-pended, and then terminated, union activist Brian Gib-son, allegedly for his conduct in connection with the dis-appearance of certain ﬁmanager™s logs,ﬂ documents that memorialized daily events in the running of the Respon-dent™s business and included comments on customers and employees. The Respondent has excepted, contending, inter alia, that the judge erred in finding that the ﬁsoleﬂ asserted reason for the suspension and discharge was the Respon-dent™s belief that Gibson had stolen the logs.  The Re-spondent contends that, as it stated in its termination let-ter, it discharged Gibson because his ﬁexplanationﬂ con-cerning his ﬁrole in the unauthorized removal of Com-pany records [was] not credible,ﬂ not because it had solid proof that he was guilty of theft.  Similarly, our dissent-ing colleague faults the judge for rejecting the Respon-dent™s Wright Line3 defense on the basis of the judge™s view that the Respondent had only a ﬁthinly premised suspicionﬂ that Gibson might have been involved in the acquisition of the documents. While we agree that the judge may not have accurately characterized the Respon-dent™s stated reason for discharging Gibson, for the fol-lowing reasons we adopt the judge™s ultimate finding that the Respondent™s actions against Gibson violated Section 8(a)(3) and (1). Initially, we adopt, for the reasons stated by the judge, the finding that the General Counsel established that animus against Gibson™s protected activities was a moti-vating factor in his suspension and termination.  Our dis-senting colleague assumes arguendo that this is so, and the Respondent™s brief on exceptions is primarily de-voted to showing that it established its Wright Line de-fense.   It is not surprising that the Respondent contends that its actions against Gibson were taken for reasons other than a belief that he had stolen the logs.  According to Gibson™s credited and uncontradicted testimony, the Re-spondent™s agents had indicated that they would leave determination of the theft question to a police investiga-tion, that Gibson would be ﬁsuspended pending investi-gation by the police,ﬂ and that he ﬁwould be reinstated with full backpay if it turned out he was ﬁcleared of the charges.ﬂ4  At the hearing in this case, however, General Manager Kozak conceded that he had no knowledge of  3 Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 4 This statement was made to Gibson during a meeting with the Re-spondent™s managing partner, Howard Katz, and General Manager Jeff Kozak, after Gibson had disclosed his role in the union organizing campaign and immediately after Katz had placed a telephone call to an unidentified person. 330 NLRB No. 77  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528the final determination, if any, made by the police, and 
the Respondent put in no evidence of any report issued 
by the police or anyone else establishing who had re-
moved the logs.   
Despite the position taken in that meeting that Gib-
son™s fate would turn on the police investigation, the Re-

spondent terminated Gibson less than 3 weeks later on 

the stated grounds that his 
ﬁexplanationﬂ concerning his 
ﬁrole in the unauthorized removal of Company records is 
not credible.ﬂ  As the judge noted, no witness of the Re-
spondent testified as to who had made that decision, and 
neither managing partner Katz nor the unidentified per-
son to whom Katz spoke before suspending Gibson testi-
fied at all.  Nor did any witness testify to company poli-
cies which would support a finding that the Respondent 
would 
discharge an employee who failed to give credible 
answers in an investigation of missing property.  In this 

regard it bears emphasizing that a mere showing that an 
employee did something that might warrant discharge or 
discipline is insufficient to 
carry an employer™s affirma-
tive defense under 
Wright Line
.  A respondent employer 
must show that it ﬁ
would
 have firedﬂ the employee, not 
merely that ﬁit 
could
 have done so.ﬂ  
Cadbury Bever-
ages, Inc. v. NLRB
, 160 F.3d 24, 31 (D.C. Cir. 1998) 
(emphasis in original).  In our view, the Respondent 

failed to carry that burden here.
5 2.  The judge found that although the Respondent in-
creased its use of security guards during the organizing 

campaign, the record did not establish that it engaged in 
unlawful surveillance of employees.  He further found 
that the Respondent articulated a legitimate business jus-
tification for the increased security measures, and there-
fore, did not violate the Act.  Although we agree with the 
judge that there is no persua
sive evidence that the Re-
spondent engaged in actual surveillance of the employ-
ees™ union activities, we find that its expansion of the 
guard force was otherwise coercive and violated Section 
8(a)(1) of the Act.
6 The record establishes that prior to the organizing 
drive the Respondent contracted
 for the services of an off-duty policeman to work at
 the restaurant on Fridays 
and Saturdays.  After union organizing activity began, in 
early October, the Responden
t increased security cover-
age to 7 days a week.  Th
e Respondent announced the 
increased security to employees, telling them that it was 
done to ensure their safety a
nd that of the restaurant and 
                                                          
                                                           
5 We agree with our dissenting colle
ague that it is not for the Board 
to decide whether a nondiscriminato
ry reason for discharging an em-
ployee is wise or well supported.  We
 rest our finding here on our view 
that the Respondent failed to show 
that it would have taken the actions 
against Gibson in the absence of his protected activities. 
6 Complaint par. VIII(a), alleges: 
ﬁAbout October, 1994, Responde
nt hired security personnel 
at its facility in order to enga
ge in the surveillance of em-
ployees engaged in union and/or
 protected concerted activi-
ties and/or stifle the union and/or protected concerted ac-
tivities of employees.
ﬂ  [Emphasis added.] 
to keep them free from ﬁharassment.ﬂ  The employees 
were told that security officers would escort them to their 
cars and homes if necessary.  The Respondent made nu-
merous references to the increase in security at regularly 
scheduled staff meetings, repeatedly linking the in-
creased coverage with purported harassment and vio-
lence by the Union. 
General Manager Kozak testified that he expanded the 
security arrangements after the manager of a neighboring 

Ruth™s Chris restaurant told him that union representa-

tives had created two disturbances at his restaurant prior 
to and after an organizing campaign.  Significantly, how-
ever, there is no evidence that Kozak or other managers 
told the employees about the purported incidents at 
Ruth™s Chris restaurant.
7  Similarly, there is no evidence 
that employees reported being harassed prior to the time 
security was increased.  Rath
er, the record very clearly establishes that the Respondent,, on an ongoing basis, 
accused the Union of violence and harassment.  The Re-
spondent repeatedly made accusations about union mob 
connections and bombings at meetings with employees.  

These accusations culminated 
in the Respondent™s telling 
employees in December that employee Ricci had left 
town because union agents threatened to blow up her 
home, when in fact, Ricci had gone to her family home 
for the holidays.
8  In this context, where the Respon-
dent™s managers and representatives seized every oppor-
tunity to attempt to frighten employees into withdrawing 
their support from the Union, 
we find that the increased 
security was part of a coercive strategy to discourage 
support for the Union.  This strategy went beyond dis-
paraging campaign propaganda to concrete action that 
was intended to convey that the employees™ lives were in 
impending danger from the Union and that the Respon-
dent was the employees™ protector.  Accordingly, we find 
that the Respondent further violated Section 8(a)(1) of 
the Act by increasing the use of security guards during 
the union campaign. 
3.  The judge found that 
the Respondent™s senior Vice 
President Charles Haskell and its agent and partner Rich-

ard Melman solicited grievances from employees Sarkis 

Akmakjian and Elaine Gonzal
ez in early January 1995, 
but found that their conduct 
was lawful because it ﬁdid 
not differ significantlyﬂ from previous actions under the 

multifaceted grievance proced
ure maintained by the Re-
spondent.  We disagree. 
The Respondent™s grievance procedure set forth in the 
employee handbook states that employees are encour-
 7 Thus the reliance by the judge and our dissenting colleague on the 
Respondent™s testimony that a business justification existed for the 
increased security is mi
splaced.   Since this alleged justification was 
never communicated to employees, it 
cannot in any way serve to dimin-
ish the coercive effect of the incr
eased security on the employees, as 
explained below. 
8 As stated above, we agree that this unsubstantiated remark consti-
tuted a violation of Sec. 8(a)(1) of the Act. 
 6 WEST LIMITED CORP. 529aged to resolve problems by going to their immediate 
supervisor or general manager and advises that an ﬁEm-
ployee Resource and Dispute Resolution Counselorﬂ 
(counselor) is available to answ
er questions and to act as 
an advocate and investigator.  It then outlines three steps:  
(1) contacting the general manager or supervising partner 
of the division; (2) contacting the human resources de-

partment for a determination by a counselor or the vice 
president of human resources; and (3) requesting that a 
counselor prepare a report for submission to the vice 
president of human resources, who then may make a fi-
nal decision, including offering a compromise, remand-
ing it for further investigation, or submitting it to the 
executive committee for a fina
l decision.  Additionally, 
the Respondent maintains a ﬁMOTOﬂ program in which 
employees can use forms to make suggestions for im-
provements and solutions to problems. 
Significantly, neither the grievance procedure nor the 
MOTO program contemplates that senior management 
officials will initiate discussions to ferret out problems or 
to resolve grievances.  Akmakjian and employee 
Gretchen (Grant) Inniss testified that Melman and Has-
kell visited the restaurant on almost a daily basis in the 
week preceding the election; 
these employees testified 
that, by contrast, they saw the two managers only a cou-
ple of times a year prior to
 the campaign.  Akmakjian 
also testified that the discussion that Melman initiated 
with him 3 days before the election was the first conver-
sation the two had had in the 13 months Akmakjian had 
been employed by the Respondent.  Significantly, Mel-
man told Akmakjian that he would look into the matter 
of the distribution of the gratuity from the Scott Christ-
mas party held more than a 
year earlier, even though  
Melman considered that complaint to have been previ-

ously resolved.  He also told Akmakjian that he would 
look into a lateness warning the employee believed he 
received unfairly.  A short ti
me later, Haskell told Ak-
makjian the warning had been removed from his file 
even though, in fact, it was never removed. 
Gonzalez testified that on th
e evening prior to the elec-
tion, Haskell sought her out and raised a number of is-

sues with her, including the Scott party and managers™ 
log entries that were critical 
of employees.  In connection 
with the logs, Gonzalez pointed out that a log entry erro-
neously stated that she had demanded $1000 in payments 
for medical bills from an on-the-job injury and that 
worker™s compensation did not pick up the tab on her 
medical bills, even though OSHA cited the restaurant for 
using improper floor wax.  Haskell gave reassurances 
that he would reopen both matters. 
It is clear from the credited testimony of Akmakjian 
and Gonzalez that the high-ranking members of man-

agement not only initiated discussions of employee prob-
lems, but also agreed to revisit ﬁclosed cases,ﬂ both im-
plicitly and explicitly promising to remedy the problems.  
Under these circumstances, we 
find that the Respondent 
was not engaged in following its preexisting grievance 
procedure or a comparable 
process and that its preelec-
tion promises to reopen previously resolved matters con-
stituted the unlawful solicitation of grievances.
9  By en-
gaging in this conduct, the Respondent violated Section 
8(a)(1) of the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, as 
modified and set forth in full below, and directs that the 

Respondent, 6 West Limited Corp., and its Partner Let-
tuce Entertain You Enterprises,
 Inc., d/b/a Tucci Milan, 
Chicago, Illinois, its offi
cers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
1.  Cease and desist from 
(a)  Unlawfully and disparately prohibiting employees 
from engaging in nondisruptive, union-related discus-
sions while performing nonserving duties, and disciplin-

ing them therefor. 
(b)  Suspending or discha
rging employees because of 
their concerted protected activities or their activities on 
behalf of Hotel Employees and Restaurant Employees 
Union, AFLŒCIO, Local 1. 
(c)  Increasing security to discourage employee sup-
port during a campaign by the above-named Union, 
falsely telling our employees that the Union is responsi-
ble for bomb threats to employees, or explicitly or im-
plicitly warning that they are in imminent danger of un-
ion violence. 
(d)  Soliciting and promising to resolve employee 
grievances in order to dissuade employees from support-

ing the above-named Union. 
(e)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
1.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Within 14 days of the date of this Order expunge 
from any of its files and re
cords, wherever located, the 
disciplinary warnings issued to Gretchen Grant Inniss, 
Jill Ricci, and Greg Calvird in November 1994, and all 
references to such personnel actions, and within 3 days 
                                                          
 9 Our dissenting colleague speculate
s that it is not unusual for high-
ranking officials to visit a site dur
ing an organizational campaign and 
that since conversations in which ﬁt
hose officials promise to look into 
specific employee grievancesﬂ are ﬁa normal consequence of a high-
level visit,ﬂ no violation occurred.  Nothing in the Act, however, ac-
cords greater leeway to high-ranking 
management officials than lower-
ranking officials to engage in conduct which interferes with, restrains, 
or coerces employees in the exercise
 of their Sec. 7 rights.  To the 
contrary, the Board and the courts have long recognized the highly 
coercive effect on employees of 
promises and other forms of miscon-
duct by high levels of management
 during organizational campaigns.  
See, e.g., 
Electro-Voice, Inc.
, 320 NLRB 1094, 1096 (1996
); Adam
 Wholesalers
, 322 NLRB 313, 314 (1996); 
America™s Best Quality
 Coatings Corp
., 313 NLRB 470, 472 (1993), enfd. 44 F.3d 516 (7th 
Cir. 1995), cert. denied 115 S.Ct. 2609 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530thereafter, notify them in wr
iting that this has been done 
and that the warnings will not be used against them in 
any way. 
(b)  Within 14 days from the date of this Order, offer 
Brian Gibson full reinstatement to his former position or, 

if that position no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or other 
rights or privileges previously enjoyed. 
(c)  Make Brian Gibson whole for any loss of earnings 
and other benefits suffered as a result of his suspension 

and discharge, with interest. 
(d)  Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful suspen-
sion and discharge of Brian Gibson, and within 3 days 
thereafter, notify him in writi
ng that this has been done 
and that the suspension and discharge will not be used 
against him in any way. 
(e)  Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(f)  Within 14 days after service by the Region, post at 
its Chicago, Illinois restaurant copies of the attached no-

tice marked ﬁAppendix.ﬂ
10  Copies of the notice, on 
forms provided by the Regional Director for Region 13, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places, including 
all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in the proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since October 15, 1994 
(g)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN
, dissenting in part. 
I disagree with my colleagues in three respects.   
First, I would reverse the judge™s finding that the Re-
spondent violated Section 8(a)(3) and (1) of the Act by 
                                                          
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
suspending and discharging employee Brian Gibson.  I 
assume arguendo that the judge correctly found that a 
prima facie case was established, but I conclude that the 
Respondent successfully rebutted it. 
The judge found that the Respondent did not demon-
strate anything more than a ﬁthinly premised suspicionﬂ 

of Gibson™s involvement in the use, if not the acquisition, 

of confidential documents.  
I disagree with this reason-
ing.  It is not for the judge or the Board to decide whether 
Respondent™s reason for disc
ipline was well supported or 
not.  Rather, it is our function to determine whether that 
reason was the true reason.  In
 any event, I find that the 
Respondent had more than a ﬁt
hinly premised suspicion.ﬂ  
The Respondent learned that Gibson had distributed cop-
ies of the documents in question, and Gibson evasively 
resorted to verbal games when questioned by the Re-
spondent.  These games includ
ed the effort to draw dis-
tinctions between the original documents and the copies, 
and between parts of the documents and their entirety.  
Indeed, the judge noted that Gibson was an evasive and 
unresponsive witness on the subject of the missing 
documents.  Gibson was at least as evasive and unre-
sponsive when questioned about them by the Respondent 
at the time of the events in question. 
The judge also found that the Respondent had failed to 
adduce any evidence 
that the person who made the ad-
verse employment decisions was motivated by Gibson™s 

misconduct.  In this regard, the judge noted that no wit-
ness testified that he made those decisions or why he 
made them.  However, I note that the Respondent™s man-
aging partner (Katz), during the meeting at which Gibson 
was suspended, read a statement saying that Gibson had 
been seen passing out stolen documents and that a police 
investigation was underway.  Katz asked Gibson if he 
had stolen the documents.  Gibson denied having done 
so.  Katz asked if the documents were in Gibson™s pos-
session and if he had ever seen them.  Gibson replied in 
the negative.  After leaving the room to make a telephone 
call, Katz returned and told Gibson that he was sus-
pended, pending a police investigation into the disap-
pearance of the documents.   
In sum, the person who made the accusation was di-
rectly involved in the suspension. 
Further, Gibson™s termination letter, signed by General 
Manager Jeff Kozak, stated 
that Gibson was terminated 
because his explanation concerning his role in the unau-
thorized removal of the Respondent™s records was not 
credible.  Thus, the reasons 
relied on by the Respondent 
for both Gibson™s suspension and his later termination 

were clearly communicated to 
him at the time that each 
of those events occurred. 
My colleagues point out that, when the Respondent 
told Gibson that he was suspended pending investigation 
by the police, he was told that he would be reinstated if 
cleared.  They further point 
out that Kozak, the Respon-
dent™s general manager, admitted that he had no knowl-
 6 WEST LIMITED CORP. 531edge of the final determination, if any, made by the po-
lice, and that the Responde
nt introduced 
no evidence of 
any police (or other) report establishing who had re-

moved the logs. 
 I see no inconsistency here.  The fact that Kozak did 
not know what conclusion, if 
any, the police had come to 

about the theft does not establish that Gibson had been 

ﬁcleared.ﬂ  Indeed, th
e likelihood is that if he had been 
ﬁcleared,ﬂ the police would have informed Kozak and/or 
Gibson of this fact.   
In any event, the fact is th
at a criminal prosecution is 
not begun unless the prosecution believes that it can 
prove beyond a reasonable 
doubt that the crime was 
committed by the suspect.  Obviously, Respondent can 

have a lower standard of proof.  Respondent did not be-
lieve Gibson™s denials concerning the removal of the 
logs.  In view of that, Gibson was not ﬁclearedﬂ in Re-
spondent™s mind. 
My colleagues assert that Respondent did not have a 
ﬁpolicyﬂ for discharging an employee for failing to give 
credible answers concerning missing property.  The as-
sertion has no merit.  It does
 not seem reasonable to me 
that, in order lawfully to discharge an employee for (to 

put it gently) being economical with the truth about a 
matter as clearly important as the incident in question, an 
employer must have a ﬁpolicyﬂ in place stating that it 
will do so.  Not every contingency need be covered by a 
formal policy or procedure.  Providing an incredible ex-
planation to one™s employer as to one™s role in the unau-
thorized removal of the empl
oyer™s records is egregious 
misconduct.  The fact that Respondent had no express 
ﬁpolicyﬂ against it does not preclude Respondent from 
acting with respect to that conduct. 
Based on the above, I find that the Respondent has es-
tablished lawful motives, i.e., Gibson™s misconduct, for 
the suspension and the termination.  I find that the Re-
spondent has shown that these adverse actions would 
have occurred irrespective of Gibson™s union activity.  I 
would therefore dismiss the allegation that the Respon-
dent™s suspension and discharge of Gibson were unlaw-
ful. My second disagreement with my colleagues concerns 
the Respondent™s increased s
ecurity measures during the 
organizing campaign.  My colleagues, reversing the 
judge, find that the increased 
security was part of a coer-
cive strategy to discourage support for the Union, and 

that the Respondent violated Section 8(a)(1) of the Act 
by increasing its use of guards during the campaign.  I 
agree with the judge, and I 
therefore disagree with my 
colleagues. As an initial matter, I note that my colleagues concede 
that there is no persuasive
 evidence that the Respondent 
engaged in surveillance of the employees™ union activi-

ties.  They nevertheless find that the Respondent™s ex-
pansion of its guard force was unlawfully coercive.  As 
support, they assert that ﬁthe Respondent™s managers and 
representatives seized every opportunity to attempt to 
frighten employees into withdrawing their support from 
the Union.ﬂ  Of course, the phrase ﬁevery opportunityﬂ is 
an overstatement.  Many of 
the actions taken by Respon-
dent are found lawful in this ca
se.  Further, even as to the 
Respondent™s conduct that is found unlawful, I would not 
jump from that finding to a finding of improper motive 

for the increased security.  Rather, I would rely on 
the
 judge™s findings
 on the specific matter of increased secu-
rity.  In this regard, the judge credited Respondent 
agent™s testimony that Respond
ent acted out of a reason-
able fear of union misconduct similar to that which al-

legedly occurred at a union organizational drive at an-
other restaurant.  My colleagues seek to discount this 
finding by stating that Respondent did not tell employees 

about this alleged misconduct.  However, this ﬁfailure to 
tellﬂ does not undermine Respondent™s credited explana-
tion that the misconduct elsewhere was in fact the reason 
for the increase in security.  Further, even if Respondent 
improperly accused the Union of some misconduct at 
Respondent™s restaurant, this does not belie the credited 
testimony that Respondent had concerns which prompted 
it to increase security. 
As noted above, the main thrust of my colleagues™ 
opinion is that the increased
 security was unlawfully mo-
tivated, i.e., that it was part 
of a coercive ﬁstrategyﬂ to 
discourage support for the Union.  However, as discussed 
above, the judge credited Resp
ondent™s explanation as to 
the lawful reasons for the increased security.  Apparently 
recognizing this fact, my colleagues shift gears and say 

that the increased security had a coercive effect on the 
union activity of employees.  They cannot support even 

this proposition, for there is insufficient evidence of ac-
tual surveillance of union activities.  Instead, my col-
leagues note that employees were not 
told
 of the lawful 
reason for the increased secur
ity.  In sum, my colleagues 
appear to be of the view that a lawfully motivated in-
crease in security becomes unlawful if the employees are 
not told of the lawful reason for the increase.  They cite 
no authority for this propos
ition, presumably because 
there is none. 
As to the increased security itself, I agree with the 
judge™s analysis and with his distinguishing of the instant 
case from 
Sheraton Hotel Waterbury
, 312 NLRB 304 
(1993), and 
Parsippany Hotel Management Co.
, 319 
NLRB 114 (1995).  Accordingly, I find that the Respon-
dent™s increase in security was lawful. 
My final disagreement with
 my colleagues concerns 
the alleged solicitation of grievances by Haskell and 
Melman.  Granting my colleagues™ factual premises, I 

nevertheless agree with the judge™s finding that the ac-
tivities of Haskell and Melman were not unlawful. 
My colleagues note that, under regular procedures, 
lower level officials of Respondent deal with employee 
grievances.  My colleagues then note that, during the 

campaign, higher level officials promised to look into the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532grievances of two employees.  Based on that change, 
they find a violation.  I disagree.  It is not unusual for 
high-level officials of a company to visit a facility in 
response to an organizational campaign, even if they do 
not regularly do so.  Clearly, such visits are not unlawful.  
If, in the course of such visits, those officials promise to 
look into specific employee grievances, I would not nec-

essarily condemn that as unlawful, even if the regular 
procedure is to have such matters initially considered at 
lower levels.  In my view, such conversations are a nor-
mal consequence of a high-level visit which, as dis-
cussed, is not itself unlawful.
1 Contrary to my colleagues, my view is not ﬁspecula-
tion.ﬂ  Rather, it is based on experience.  My colleagues 
correctly point out that neither high-ranking nor lower-
ranking management officials may lawfully engage in 
conduct that interferes with, 
restrains, or coerces em-
ployees in the exercise of their Section 7 rights.  How-
ever, by so phrasing their rationale, my colleagues have 
ﬁput the rabbit in the hat.ﬂ  The 
issue is whether these 
officials of Respondent solicited grievances and prom-
ised to remedy them as an inducement for employees to 
abandon the Union.  It is my view that they have not 
done so.  I would, accordingly, dismiss the allegation that 
the Respondent unlawfully solicited grievances, in viola-
tion of Section 8(a)(1) of the Act.
2 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT unlawfully and disparately prohibit em-
ployees from engaging in nondisruptive, union-related 
discussions while nonserving duties, and 
WE WILL NOT
 discipline them therefor. 
WE WILL NOT suspend or discharge employees because 
of their concerted protected activities or their activities 
on behalf of Hotel Employees and Restaurant Employees 
Union, AFLŒCIO, Local 1. 
WE WILL NOT increase security to discourage employee 
support during a campaign by the above-named Union, 
falsely tell our employees that the Union is responsible 
                                                          
                                                           
1 If it were shown that the high-lev
el officials granted the grievances, 
contrary to the usual procedure of 
letting such matters percolate up for 
lower levels, a different result might 
obtain.  However, that is not the 
case here. 
2 I agree with my colleagues that the Respondent violated the Act by 
disparately prohibiting employees fro
m discussing the Union.  I note 
that there is no contention by the Respondent that it had a practice or 
policy of allowing solicitations for charitable purposes but not for other 
purposes. 
for bomb threats to employees, or explicitly or implicitly 
warn that they are in immine
nt danger of union violence. 
WE WILL NOT solicit and promise to resolve employee 
grievances in order to dissuade employees from support-
ing the above-named Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days of the date of the Board™s Or-
der, expunge from any of our 
files and records, wherever 
located, the disciplinary warnings issued to Gretchen 
Grant Inniss, Jill Ricci, and Greg Calvird in November 
1994, and all references to such personnel actions, and 
WE WILL
, within 3 days thereafter, notify them in writing 
that this has been done, and that the warnings will not be 

used against them in any way. 
WE WILL, within 14 days from the date of this Order, 
offer Brian Gibson full reinstatement to his former posi-

tion or, if that position no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
other rights or privileges previously enjoyed. 
WE WILL make Brian Gibson whole for any loss of 
earnings and other benefits suffered as a result of his 
suspension and discharge, less any net interim earnings, 

plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful suspension and discharge of Brian Gibson, and 
WE WILL
, within 3 days thereafter,
 notify him in writing that 
this has been done and that the suspension and discharge 

will not be used against him in any way. 
6 WEST LIMITED CORP., 
AND 
ITS 
PARTNER 
LETTUCE ENTERTAIN 
YOU ENTERPRISES
, INC., 
D/B/A TUCCI 
MILAN
  Denise Jackson, Esq
., for the General Counsel
. Richard L. Marcus, Esq. (Sonnenschein, Nath & Rosenthal
), of 
Chicago, Illinois, for the Respondent. 
Sarah Vanderwicken, Esq. (Despr
es, Schwartz & Geoghegan), 
of Chicago, Illinois, for the Charging Parties
. DECISION STATEMENT OF THE 
CASE THOMAS R. WILKS, Administrative Law Judge.  The unfair 
labor practice charge in Case 13ŒCAŒ32908 was filed against 6 
West Limited Partnership, and 
Its Partners, and Lettuce Enter-
tain You Enterprises, Inc., General Partners, d/b/a Tucci Milan, 
(the Respondent)
1 by Brian Gibson on October 17, 1994, alleg-
ing that he was unlawfully 
suspended on October 15, 1994, 
because he engaged in union and/or protected concerted activi-
ties.  A first amended charge wa
s filed on June 2, 1995, to al-lege Gibson™s termination of November 4, 1994, by the Re-
spondent as unlawful.  A second amended charge was also filed 
on October 17, 1996, alleging th
at on or about October 19, 
1994, and after learning of Gibson™s union activity, that the 
 1 The Respondent™s name appears herein and in the caption as cor-
rected by the pleadings. 
 6 WEST LIMITED CORP. 533Respondent hired security personnel, that one of the security 
persons was Robert Davino, also 
a city of Chicago police offi-
cer, that Davino telephoned Gibson at his home and threatened 

to arrest him on false charges of theft of a manager™s log in 
retaliation for his activities on behalf of Hotel Employees and 
Restaurant Employees Union, AF
L-CIO, Local 1 (the Union or 
HERE.) 
Case 13ŒCAŒ12971 was filed against the Respondent by Jill 
Ricci on November 7, 1994, alleging that it disciplined her on November 3, 1994, because of 
her union and/or protected con-
certed activities.  It is also alleged that employee Greg Calvird 
was disciplined by the Respondent
 for engaging in union and/or 
protected concerted activities. 
 A first amended charge was 
filed on May 30, 1995.  It alleged that on or about November 3 
and 4, 1994, the Respondent unlawfully applied its no-
solicitation policy, and that on
 or about November 3 and 4, 1994, the Employer unlawfully di
sciplined its employees Jill 
Ricci and Greg Calvird, because 
of its disparate application of its no-solicitation rule and/or because Ricci and Calvird en-

gaged in union and/or protected 
concerted activities.  A second 
amended charge was filed by 
Ricci on October 18, 1996, alleg-
ing that Ricci and her roommate, Brian Gibson, received threat-
ening phone calls to the effect that their house would be blown 
up and that the next day, the 
Respondent™s manager coercively 
announced to employees that the bomb threat was from the 
Union and that Ricci was so frightened that she was forced to 
leave town. 
The charge in Case 13ŒCAŒ33047 was filed by Gretchen 
Grant2 on December 6, 1994.  It alleges that about November 7, 
1994, the Employer disciplined Gretchen Grant because of her 

union and/or protected activity.  On May 30, 1995, her charge 
was amended to allege that about November 7, 1994, the Em-
ployer unlawfully applied its 
no-solicitation policy and unlaw-
fully disciplined its employee, Gretchen Grant, because of its 

disparate application of its no-solicitation rule and/or because Grant engaged in union and/or 
protected concerted activities. 
The charge in Case 13ŒCAŒ33455 was filed against the Re-
spondent by Joseph Carmolli on June
 5, 1995.  It alleges that on 
or about May 12, 1995, the Respondent issued a written warn-

ing to Carmolli and on or about May 18, 1995, terminated him 
in retaliation for his support of the Union, and/or in retaliation 
for his displaying an item bearing the Union™s insignia at work, 
and/or because of his involvement in protected concerted activ-
ity. 
The Regional Director, having found merit to the allegations 
in Cases 12ŒCAŒ32908, 13ŒCAŒ32971, and 13ŒCAŒ33047, 
issued a consolidated complaint against the Respondent alleg-ing violations of Section 8(a)(1) and (3) of the Act, exclusive of 
the conduct of Officer Davino, se
curity personnel, and Kozak™s 
bomb threat attribution.  On April 26, 1995, the Regional Di-

rector, having found merit to allegations in Case 13ŒCAŒ
33455, issued the order consolidating cases, amended con-
solidated complaint and notice of hearing,  (the complaint), 
alleging violations of Section 
8(a)(1) and (3) of the Act. 
The complaint also alleged as vi
olations of Section 8(a)(1) of 
the Act an alleged threat of uns
pecified reprisal by the Respon-
dent™s agent and employee res
ource counselor, Jacqui Glasby 
on November 4, 1994, to an employee in a telephone conversa-
tion; and on January 8, 1995, an alleged threat of termination of 
                                                          
                                                           
2 Since the events herein, Ms. Gran
t has married, and her last name 
changed to Innis.  She will be refe
rred to herein as Gretchen Grant. 
employees by the Respondent™s agent and senior vice president, 
Charles Haskell, because of the employees™ union activities.  
The complaint further alleges that in early January 1995, Has-
kell and the Respondent™s agent and partner, Richard Melman, 
solicited employee grievances and that Haskell impliedly prom-
ised the remedy thereof and granted benefits to employees, 
including the removal of disciplin
ary personnel file writeups of 
employees, to discourage the union activities of its employees. 
The complaint was amended at the trial to allege that from 
October 1994 through January 1995,
 security personnel hired 
by the Respondent engaged in surveillance of its employees™ 
union and/or protected concerte
d activities, for which purpose 
they were hired, as well as for the purpose to ﬁstifle the em-
ployee™s union and/or protected 
concerted activities.ﬂ  The 
amendment alleged further that in October 1994, the Respon-dent, by its agent Davino, threatened employees with arrest 
because of their union and/or protected concerted activities.  
Finally, the amendment allege
d that on December 22, 1994, the 
Respondent, by its agent and general manager Jeff Kozak, ﬁin 
an employee meeting, attribut
ed the above referenced bomb 
threat to the Union in order to disparate [sic] and undermine the 
Union in the eyes of its employees.ﬂ  The amendment was 
made in the form of a pretrial, ﬁNotice of Intention to Amend 
[the] Amended Consolidated Co
mplaint,ﬂ dated October 24, 
1996.  The last amendment on its face refers to a bomb threat 

allegation attributed to Davino which had been withdrawn at 
trial prior to the offer.  However, the parties litigated the issue 
of whether Kozak engaged in th
e same conduct but in reference 
to an anonymous bomb threat, i.e
., he attributed an unidentified 
person's bomb threat to the Union. 
The Respondent timely filed answ
ers to the complaints, the 
last of which was dated May 3, 1996.  All the Respondent™s 
answers, including that made on the record to the most recent 
amendment, denied the commission of any unfair labor prac-
tice. 
The issue raised by the complaint as amended were litigated 
before me at trial held in Chicago, Illinois, on October 30 
through November 1, 1996, and December 17 and 18, 1996. 
The parties were given full opportunity to and did adduce 
documentary, stipulated, and testim
onial evidence.  Briefs were 
received by the Judges Division no later than February 25, 
1997.3 The briefs submitted by the parties fully delineate the facts 
and issues and, in form, approximate proposed findings of fact 
and conclusions.  Portions of those briefs have been incorpo-

rated herein, sometimes modified, 
particularly as to undisputed 
factual narration.  However, 
all factual findings herein are 
based upon my independent evaluation of the record.  Based 
upon the entire record, the briefs and my observation and 
evaluation of witnesses™ demeanor, I make the following find-
ings. 1.  The business of the Respondent 
At all material times, the Respondent, a limited partnership, 
has been owned jointly by 6 We
st Limited Corp. and Lettuce 
Entertain You Enterprises, Inc., 
doing business as Tucci Milan.  
The Respondent, with an office and place of business in Chi-

cago, Illinois (the Respondent™s 
facility), has been engaged in 
the business of operating a restaurant.  During the past calendar 
 3 The unopposed motions to correct the transcript by the Respondent, 
dated January 15, 1997, and the Charging Parties, dated February 22, 
1997, are corrected. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534year, the Respondent, in conducting these business operations, 
derived gross revenues in exce
ss of $500,000.  During this 
period of time, the Respondent, in conducting its business op-
erations, purchased and received at its Chicago, Illinois facility 
products and goods valued in excess of $5000 directly from 
points outside the State of Illinois. 
It is admitted, and I find that at all material times, the Re-
spondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 It is admitted, and I find, that at all material times, Hotel 
Employees and Restaurant Empl
oyees Union, AFLŒCIO, Local 
1 (the Union) has been a labor organization within the meaning 
of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Facts 
Tucci Milan is an Italian restaurant which is part of the Let-
tuce Entertain You Enterprises (
LEYE) chain, which consists of 
over 20 restaurants in the Chicago area.  Tucci Milan was the 
focus of a union election campai
gn by employee supporters of 
HERE in the fall and early winter 1994, which culminated in an 
election in January 1995.  The employees of the Respondent 
voted against representation by 
HERE.  The Union did not file 
objections to the election. 
1.  Brian Gibson™s suspension, te
rmination, and related events 
a.  The suspension 
In late August or early September 1994, Jeff Kozak, general 
manager of Tucci Milan, began to prepare the restaurant™s 
budget for the following year.  Part of this process involved 
examining the manager™s log of 
Tucci Milan, which is a three-
ring binder containing a one-page synopsis of business for 
every day that the restaurant is open, as well as managers™ 
sometimes derogatory and 
embarrassing comments on em-
ployee and customer™s behavior a
nd personalities.  It is also used as a tool for business progn
ostication.  The current log for 
the present and prior year is kept in the manager™s locked office 

and contains one-page summaries of each business day usually 
dating back 1 to 2 years.  When Kozak examined the log for the 
previous year, the discovered that large number of pages, some-
times covering entire months, were missing.  He asked every 
person who had access to the office of they knew the where-
abouts of the logs, including th
e weekday and weekend office 
managers, the restaurant™s chef
, Tucci Milan™s managing part-
ner, Howard Katz, former general manager Steve Schwartz, 
LEYE President and Founder Richar
d Melman, and all of Tucci 
Milan™s other managers.  None of them were aware of the log™s 
disposition.  At the time, manage
ment did not suspect theft or 
that an employee might be i
nvolved although from time to time, 
employees were given keys to th
e office to use the Xerox-type 
copy machine for short periods of time.  No immediate investi-
gatory action was taken with respect to employees either by 
referral to the Chicago City police or by use of the Respon-
dent™s private security service, 
which it claims it had previously 
engaged for other purposes.  That
 service, WBE Security, was 
staffed by off-duty city of Chic
ago police officers.  Those as-signed to the restaurant were selected and supervised by off-

duty patrol car police officer, Robert Davino, Kozak™s friend of 
long standing. 
Also in early summer or late
 August 1994, 19 employees of 
the Respondent met at the residence shared by servers Brian 
Gibson and Jill Ricci to discuss various work-related problems 
they perceived at the restaurant, including health and safety 
conditions, the alleged lack of effectiveness of the Respon-
dent™s open-door policy as a grie
vance resolution mechanism, 
and the distribution of tips received at a large 1993 Christmas 
party sponsored by customer Anita
 Scott.  Attendees of this 
meeting were shown a copy of a document entitled ﬁConstruc-

tive Criticism,ﬂ which consisted 
of a cut-and-paste compilation 
of comments taken from the Tucci Milan manager™s log and 
which denigrated employees and some customers.
4 Gibson testified that he had received copies of the missing 
manager log segments in the mail at an unspecified time in the 
summer 1994.  He testified that he concluded that the informa-
tion in the log segments was so important as to warrant sharing 
it with his coworkers regardless of the source.  The copy of the 
segments was shown but not given to 19 employees in atten-
dance.  Ricci and servers Greg Calvird and Elaine Gonzales 
testified that they each had also received a copy in the mail.  
The contents were discussed at the meeting.  Attendee server 
Gretchen Grant stated that she would contact OSHA; other 
attendees stated they would seek advice from private resources.  
Gibson and Calvird stated that they instead would call the Un-
ion and inquire of their rights. 
 Gibson testified that within 1 
week of the meeting, he contacted the Union and he and 
Calvird met with Union Representative Terry Maloney and 
discussed employee complaints, the benefits of union represen-
tation, and the mechanics of 
organizing the Respondent™s em-ployees.  Thereafter, a meeting was arranged for and held at the 
Gibson-Ricci residence in Sept
ember 1994.  There were about 
seven employees present at the 
September meeting, including 
Jill Ricci, Gretchen Grant, Elai
ne Gonzales, Greg Calvird, 
Brian Gibson, and server Sarkis 
Akmakjian.  At this meeting, 
they all signed union authoriza
tion cards and became known as the union organizing committee at Tucci Milan.  There were 

also three union representatives pr
esent at this meeting, includ-
ing Maloney.  In addition to attending union meetings, these 

committee members also spoke with other employees, at loca-
tions including the restaurant, about the Union, encouraged 

employees to attend union meeti
ngs, handed out authorization 
cards, and called employees at home. 
About Saturday, October 8, th
ere was a union meeting after 
1 p.m. at Mother Hubbard™s, a 
bar across the street from the 
Respondent™s restaurant, at which 
the participants gathered in 
groups at several different tabl
es.  Gibson, Ri
cci, Gonzales, 
Sarkis Akmakjian, and Calvird 
had invited other Tucci employ-
ees to the meeting.  During th
e meeting, Gibson distributed 
copies of ﬁConstructive Criticismﬂ to the attendees as evidence 
of why the Respondent™s managers
 could not be trusted.  Gib-son could not recall whether he or someone else had made cop-
ies of the document.  During the 
meeting, Gibson further urged 
the need for union representation and stated that they were 
conducting a union drive.  An in
vited attendee also present was 
bartender Ken Schrader, to whom Gibson gave a copy of the 

pastiche and with whom Gibson engaged in a private dialogue, 
spilling over onto the street after the meeting. 
                                                          
 4 Only Gibson clearly placed the log discussion at this meeting. 
 6 WEST LIMITED CORP. 535It is undisputed that Schrader became volubly upset and re-
peatedly characterized the log segments as stolen property.
5 Schrader testified that he looked at the document and recog-
nized it as pieces of the manager™
s logs and that he was upset to 
discover that several of the cut-
and-paste segments referred to 
him as well as certain customers in an unflattering manner. 
Schrader then questioned Gibson as to the source of the logs.  
Gibson first told Schrader that ﬁyou don™t want to know,ﬂ but 
when pressed, replied ﬁit™s amazing what you can find in the 
garbage.ﬂ  Particularly upsetting 
to Schrader was Gibson™s ﬁsly 
smileﬂ that accompanied his expl
anation.  Gibson™s version is that he responded to Schrader th
at he did not believe that the 
pastiche was stolen property because the reproduction itself 
was not stolen.  He further testif
ied that he argued to Schrader 
that someone else, such as a manager with office access, could 
have obtained the log segments and that ﬁmaybe someone 
threw it out in the garbage.ﬂ
6  Schrader was not assuaged.  He 
concluded that the log segments ﬁobviously was not found in 

the garbage,ﬂ but had been stolen.  The next day before shift 
start, Schrader spoke to Katz in Katz™ office and related the 
preceding day™s conversation with Gibson.  He quoted Gibson™s 
garbage discovery claim and said that some ﬁpeopleﬂ at the bar 
meeting have copies of the log and they wanted to seek union 
representation.  He told Katz that he thought that he deserved 
better than to be back-stabbed with stolen property.  He testi-
fied that he considered the use of a stolen log by Gibson as an 
unfair sneak attack on Katz who had accommodated Gibson™s 
school schedule in the past.  Schrader did not have a copy of 

the pastiche when he met Katz. 
A few hours later, Schrader made
 the same disclosure to Ko-zak.  Schrader later gave Kozak his copy of the pastiche.  Sev-
eral days later, as requested, 
Gibson spoke with Jacqui Glasby, 
an employee relations specialist employed by LEYE who is 
headquartered in Las Vegas, Ne
vada, and who was visiting the 
Respondent™s Chicago restaurant
 operation.  She is known by 
the Respondent™s employees as the Respondent™s ﬁEmployee 

Advocate.ﬂ7 At a regular employee meeting 3 days later on about Tues-
day, October 11, 1994, Katz announced that it had come to 
management™s attentions that parts of the manager™s log had 
been stolen.  He stated that two or three people had come for-
ward who had received copies of the log, that the police had 
been contacted, and that the 
person responsible would be ar-
rested.  He also said that anyone with information about this 
should come forward or they would be considered accomplices.  
Katz then said that someone 
had contacted OSHA and that a 
visit from INS could be expected. 
 He gave details of an INS raid that he said had taken pla
ce at one of the LEYE restaurants 
in Minneapolis, Minnesota.8  At the conclusion of the meeting, 
                                                          
                                                           
5 It is disputed as to whether Schrader suggested that the real prob-
lem was manager Kozak and that probl
ems could be resolved by physi-
cal violence instead of union represen
tation, as testified to by Gibson 
and others. 
6 Schrader did not recall whether or not Gibson suggested other 
sources for the log segments but claimed that Gibson offered no justifi-
cation for its use. 7 Neither Katz nor Glasby testified.  The testimony of the General 
Counsel™s witnesses as to what they 
stated individually or at meetings 
was not effectively contradicted by any other witness. 
8 A large proportion of ﬁback of the houseﬂ employees, i.e., employ-
ees who do not have direct contact
 with customers, were Mexican. 
two Chicago police officers arrived and went downstairs with 
Katz. 
Brian Gibson was sick the following workday and did not 
work.  However, while he was 
off work, he called Glasby in 
Las Vegas.  Gibson told Glasby, 
whom he had never met, that 
the Respondent was threatening employees by telling what he 
considered to be unbelievable stor
ies of INS immigration raids.  
Glasby told Gibson that she did not think that was the reason 

that he was calling.  Gibson told her that he knew what his 
rights were.  She responded that it sounded like he had been in 
touch with outside sources.  Gibson did not respond. After 
speaking with Glasby, Gibson telephoned union agent Maloney 
and relayed his conversation with Glasby.  In speaking with 
Maloney about the conversatio
n with Glasby, Maloney con-
cluded that the Respondent kn
ew about Gibson™s union in-volvement.  Pursuant to Maloney™s advice, Gibson prepared a 
written statement admitting his union organizing activities to 
present when he returned to work on October 15. 
On Saturday, October 15, when Gibson was about to begin 
his 4 p.m. shift, General Manager Jeff Kozak told Gibson to 
follow him to the office.  Gibson told Kozak that he wanted to 
have two witnesses with him.  
Kozak refused.  Consequently, 
Gibson did not follow him. Several minutes later, Katz and 
Kozak came to Gibson and told him to come downstairs to the 
office.  Gibson said that he was not refusing to go downstairs 
but that he wanted two witnesses.  Katz then allowed Gibson to 
pick two witnesses.  Gibson selected Greg Calvird and 
Gretchen Grant, and they went to the office. 
Once in the downstairs office where Katz and Kozak were 
both present, Gibson read a written statement which he had 
prepared.  The statement announced that a union organizing 
effort was taking place.  At that
 moment, Katz said ﬁthat™s fine 
and good,ﬂ but that he was not aware of the union organizing 
and it had nothing to do with what they were to talk about.  
Katz then stated that Gibson had called in sick on Wednesday, 
October 13, and that he should ha
ve called in before 8 a.m. as 
indicated in the training manual.  Katz then showed Gibson the tipping envelope from Tuesday, October 11, and said that Gib-

son had not tipped anyone and as
ked Gibson if he intended to 
tip out.  Gibson responded that he 
had never failed to tip out in 
the past and that he did not believe that he had forgotten on 
October 11.  Gibson said that the envelope does not go directly 
from his hands to the bookkeeper™s and that in the past, there 

had been incidents where tips ha
d been taken from envelopes. 
Katz next read a statement that said Gibson had been seen 
passing out stolen documents the 
previous Saturday night, and 
that a police investigation was underway.  Katz proceeded to 

ask if Gibson had stolen the manager™s log. Gibson said he had 
not.  Katz asked Gibson if the 
log was in his possession and if 
he had ever seen the document, and again Gibson said no.
9 Gibson did not admit to Katz to possessing or passing out the 
cut-and-paste compilation of the logs.  He neither explained to 
him how he had obtained a copy of the log nor even admitted to 
 9 Gibson was an evasive and unresponsive witness on the subject of 
the missing logs, but Kozak did not c
ontradict his testimony.  Gibson 
testified that he did not consider his responses to Katz as untruthful 
because he explained that the pastiche was ﬁpotentially copies of some-
thing that may or may not have been stolenŠI don™t knowŠso, I 
couldn™t say yes to something like that
 [in the context of a police inves-
tigation].ﬂ  After much evasion, he admitted he was aware Katz was 
referring to stolen documents.  Gibson justified his responses to Katz 
by saying that he, Gibson, was refe
rring to the original log segments. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536having a copy.  He also did not admit to having seen any parts 
of logs.  Katz left the room to
 make a telephone call.  He re-
turned and told Gibson he wa
s suspended, pending a police 
investigation into the disappearan
ce of the logs by the police.  
Katz informed Gibson that if cleared of the charges, he would 
be reinstated with backpay.  
After his suspension, Gibson con-
tinued to distribute copies of the pastiche.  Thereafter, in Octo-
ber, Katz terminated his em
ployment with the Respondent. 
b.  The security announcement 
Four General Counsel witnesses testified inconsistently and 
in varying generalized, cryptic terms as to an announcement by 
Kozak at regular employee meetings of the hiring of additional 
security personnel on some unspecified date, probably in Octo-
ber.  The General Counsel™s 
witness Carmolli was not ques-
tioned about the issue. 
Kozak testified that prior to the union campaign, the Re-
spondent hired the services of WBE Security, which provided 
the services of one off-duty Chic
ago police officer per shift on 
Friday and Saturday nights as a precaution against disruptive 
customers or thievery.  The officer was stationed on a regular 
basis at the bar located at the front of the restaurant near the 
hostess station.  Kozak testified 
that upon learning of the onset 
of the Union™s organizing activitie
s in October, he and Haskell 
had a conversation with Glenn Keefer, the manager of Ruth™s 
Chris Restaurant, about Keefer™s experiences with the Union™s 
prior organizing activities at the restaurant which involved 

disruptive incidents by union agents in the restaurant before and 
after a Board-conducted election.  Keefer corroborated Kozak 
and testified specifically as to the incidents, one of which in-
volved a preelection episode of loud, abusive, disruptive public 
misconduct by Union Agent Terry Maloney, for which the 
police were summoned.  Keefer also testified that the second 
incident involved the union president.  Keefer was not contra-
dicted.  Kozak testified that he was warned to be prepared for 
such conduct and, consequently, 
the same limited security ser-
vice of one security officer for each shift was extended to each 
night of the week.
10 The General Counsel contends that a more extensive security 
force was employed during th
e organizing campaign.  WBE Security invoices were produced at trial by the Respondent 

pursuant to the General Counsel™s subpoenae duces tecum.  
None were adduced into evidence to contradict Kozak.  The 
testimony of General Counsel witn
esses as to a greater deploy-
ment of security persons is 
generalized, impressionistic, and 
inconclusive.  Grant testified that previously, she had seen Dav-
ino in the restaurant once a m
onth but that from October to 
January, he was there a ﬁcouple 
of timesﬂ a week.  Calvird 
testified that ﬁfaces were su
rfacingﬂ which the employees did 
not recognize.  Ricci testified th
at ﬁstrangersﬂ were observed in 
the front, inside, and outside the restaurant.  Server Sarkis Ak-

makjian testified that ﬁmore s
ecurityﬂ was hired, who were 
present more frequently and who ﬁhanged outﬂ outside the res-
taurant more than four times a week.  Server Elaine Gonzales 
testified that in October 1994, an unspecified number of secu-
rity personnel were seen outside and around the restaurant, near 
the telephone, and at the front near the hostess stand.  She then 
testified that they would drift back near the pay telephones 
behind the hostess stand when the telephones were being used 
                                                          
                                                           
10 Respondent™s managers had also read newspaper articles with re-
spect to alleged union connections to violence and the ﬁmob.ﬂ 
by persons she did not clearly id
entify as employees.  Signifi-
cantly, hostess Ricci did not corroborate her, as did no one else.  
No witness testified just how they could identify these strangers 
as off-duty plainclothes security officers.  Because of the 
vagueness of the General Counse
l witnesses™ testimony, its 
generalization, lack of mutually
 consistency, and lack of cor-
roboration, I credit Kozak.
11 At regular employee meetings
, some employees asked about 
the increased security presence and, according to varying ac-
counts of employee witnesses, 
Kozak explained that it was 
engaged to provide employee tr
ansportation home and to avoid 
employee harassment (according 
to Grant); for employee pro-
tection (Ricci, Calvird, and Akmajian); the safety of the restau-
rant in general (Calvird); and to avoid hassling of employees by 
the Union by escorting employees to their cars after work (Ak-
makjian).12 Kozak and Davino testified that no instructions 
were given to he security office
rs to engage in surveillance of 
employees, and there was in fact
 no such surveillance.  Gibson 
testified that after he was terminated, some unidentified man 

followed him from the restaurant
 to the Mother Hubbard™s bar 
after Gibson had distributed some union leaflets. 
c.  The alleged Davino threat 
It is undisputed that on or a
bout October 18, Davino, at Ko-
zak™s instruction and from Kozak™s office, telephoned Gibson 
at the Gibson-Ricci residence 
and engaged in a conversation 
wherein Davino inquired whether 
Gibson possessed the missing 
manager log segments, told him that the Respondent considered 
the document important and want
ed them returned, and did not 
care how it was done.  It is undisputed that there was no refer-
ence to the Union or to union activities.  There is a credibility 
conflict as to whether Davino we
nt further and made threats, 
inter alia, to arrest Gibson and to plant incriminating evidence 
in his home.  I find the testim
ony and demeanor of Davino 
more convincing and credible.
13  
Gibson was a contentious, 
evasive, calculating witness who lacked the spontaneity usually 
indicative of candor.  His testimony was internally inconsistent, 
and inconsistent with or not corroborated by prior affidavit 
testimony.  I therefore conclude that Davino did not make the 
threats testified to by Gibson. 
d.  The Glasby confrontation 
Later in the evening of the day of Davino™s telephone call to 
Gibson, and even despite being 
suspended for possible theft, Gibson was invited by the Respondent to the restaurant to at-
tend a meeting conducted by Glas
by, who explained her func-
tion as an employee advocate and 
to advise employees of their 
rights during a union organizing cam
paign.  After the meeting, Glasby and Gibson sat at a table and Gibson told Glasby of the 
call from Davino, the Union, and 
the missing manager™s log, as 
well as an alleged c
onversation with an OSHA investigator.  
Gibson asked Glasby what she in
tended to do about it as an 
employee advocate.  She promised to
 investigate.  She then told 
 11 Although Respondent did not 
adduce into evid
ence the WBE in-
voices upon which Davino was examined when he testified in corrobo-
ration of Kozak, the General Counsel, who had the burden of proof, did 
not introduce any of the subpoenaed documents to contradict Kozak 

and Davino nor to corroborate the te
stimony of General Counsel wit-
nesses. 12 Gonzales was silent as to just how the announcement was ex-
pressed and whether the purpose was stated by Kozak. 
13 He was corroborated by Kozak. 
 6 WEST LIMITED CORP. 537Gibson that he had not been honest with her and had not been 
ﬁloyal to the Company,ﬂ and that he had not been forthcoming 
with information.  She accused Gibson of lying to Katz when 
questioned about the log. Gibson 
explained to Glasby that he 
did not consider his responses to
 be lies because he was asked 
specifically by Katz about stol
en property which he did not 
have, i.e., the logs, and that he
 merely did not volunteer addi-
tional information, particularly 
when he would feel more ﬁcom-
fortableﬂ talking to the police 
rather than a Respondent man-
ager whose place, Gibson felt, wa
s not ﬁto assume the role of a 
police investigator.ﬂ  Thereupon
, Glasby told Gibson that he 
was ﬁthe instigator of all the 
troubleﬂ and that he ﬁshould have 
come to her and told her the truth when she had asked me . . . 

and look at what™s happened here 
now; there™s security officers 
here, people are frightened; you know look what you have 

done.ﬂ  She again urged Gibson to tell her the truth but stated if 
he did not, ﬁit is going to be in 
the hands of the police and there 
is nothing I will be able to do to help you.ﬂ 
According to Gibson, Glasby 
then made some unspecified 
remarks about unions, stating that she did not know how much 

Gibson knew about unions, but that she ﬁhad a lot of experi-
enceﬂ and was ﬁworried forﬂ Gibs
on.  After some further refer-
ence to Davino™s call regarding Glasby™s surprise to how Gib-
son was aware that it came from the Respondent™s office (of 
which Gibson was not aware until then), Glasby invited the 
suspended Gibson to come to the restaurant to hear a speech to 
employees to be given by Melman.
14 e.  Gibson™s discharge 
On November 4, Gibson received a telephone call from Ricci 
who was at work.  Ricci told Gibson that she had heard that he 

had been fired.  Gibson had not heard this information and 
decided to call Glasby in Las Vegas. 
During Gibson™s telephone conversation with Glasby,  she 
told him that he would be receiving a termination letter in the 
mail in response to his question as to whether he had been fired.  
When Gibson asked why he had been discharged, Glasby stated 
that he had told ﬁtoo many 
storiesﬂ about the missing man-
ager™s log and that she just c
ould not believe Gibson any more, 
and that he was ﬁnot loyal to the Company.ﬂ  Glasby then made 
some unspecified ﬁstoriesﬂ about unions..  She stated that Gib-
son ﬁstarted thisﬂ and she was 
concerned about his and Ricci™s 
safety.  Glasby then referred to an experience she had in Las 
Vegas where she had exited a casino shortly before it exploded 
ﬁbecause the mob had targeted itﬂ and ﬁthat the mob was in-
volved with the Union,ﬂ that the Union ﬁwanted to take over, 
there was a union drive, a
nd the Casino was blown up.ﬂ 
Gibson testified that Glasby told
 him more ﬁstories . . . times 
when people called in bomb threats and they had found bombs 
outside in vans in front of hote
ls and casinos that were being 
targeted by the unions.ﬂ  She told Gibson that she worried 
about him.  He asked her about ﬁpolice presenceﬂ at the restau-rant.  She responded that Gibs
on™s opinion of Kozak was based 
upon incomplete facts and Kozak ﬁowed his lifeﬂ to the police, 
but that she could not explain further.  She concluded by saying 
that she was worried and that 
ﬁthe unions would offer you the 
sun and the moon but when it™s all over, they won™t know who 

you are,ﬂ and once again stated that she was worried, ﬁbut there 
was nothing she could do any more for me.ﬂ 
                                                          
                                                           
14 During the campaign, Melman and other nonresident managers of 
the Respondent increased the frequency 
of their visits to and presence 
in the restaurant. Gibson received a letter dated November 3, 1994, signed by 
Kozak stating in pertinent part as follows: 
 This is to advise you that your suspension, which commenced 
October 15, 1994 has been converted to a termination effec-
tive as of this date.  We have taken this action because we 
have concluded that your explanation concerning your role in 
the unauthorized removal of Company records is not credible. 
 A final paycheck was enclosed
, and Gibson was referred to 
the Respondent™s attorney if he had any questions.   
Kozak testified that upon hearing Schrader™s disclosure, he 
immediately assumed 
ﬁthat Gibson was guilty of theft,ﬂ and 
that he had never trusted Gibson based upon a ﬁgut feeling.ﬂ  
However, neither Kozak nor an
y other Respondent witness 
testified as to who made the suspension and discharge decisions 
and precisely why they had been made. 
2.  The solicitation discipline 
The Respondent™s handbook of rules contains the following 
solicitation and distribution rules applicable in the restaurant
15  SOLICITATION AND DISTRIBUTION OF MATERIALS  
1.  DISTRIBUTION BY EMPLOYEES AT WORK 
No employee may distribute literature of any kind in work ar-
eas at any time before, during or after the work day.  This rule 
does not apply to non-work areas. 
No employee may solicit another 
employee to join or support 
any endeavor or project during his own work time anywhere 

on Company property; nor may any employee solicit another 
employee during that employee™s work time.  This rule does 
not apply to non-work (free) time, such as breaks and meal 
breaks. 
 On about November 3, 1994, at the restaurant, Ricci spoke 
with three employees about an upcoming union meeting and 
solicited their attendance.  Th
e employees Ricci spoke with 
were busboy Modesto Castillo 
and servers Tim Vahle and 
David Magyer.  Ricci told them the day, time and place of the 

next union meeting.  Castillo, who does not speak much Eng-
lish, was on the clock at the tim
e and stopped working to listen to Ricci.  Ricci spoke with Vahl
e as he entered the restaurant.  
While it is unclear whether Magyer was on or off the clock 
when he spoke with Ricci, it 
is clear that each conversation 
lasted no more than 30 seconds and that each occurred before 
the restaurant opened for business. 
The same day, at about 3 p.m., Kozak asked Ricci to join 
him at a table in the restaurant.  Present with Ricci and Kozak, 
as a witness, was corporate employee Craig Hudson.  When 
Ricci sat down, Kozak gave her a copy of a written warning.  
He said that two or three employees had approached him that 
Ricci had informed them of a uni
on meeting, and they had felt 
harassed.16 Kozak then read the written warning and asked Ricci if she 
understood it and showed Ricci 
the Employer™s 
no-solicitation rule in the employee handbook.  
Ricci, who had never received 
a warning before, signed that part of the writeup acknowledg-
ing receipt of it. 
 15 The testimony of the General Counsel™s witnesses is uncontra-
dicted with respect to this issue as to the essential details. 
16 According to Kozak, they only told him that they felt ﬁuncomfort-
able.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538Greg Calvird admittedly regularly solicited employees to 
support the Union, attempted to 
gauge their support of the Un-
ion, and urged their attendance at union meeting during his 
working time at the restaurant prior to November 4.  On Friday, 
November 4, after Calvird punched in, Kozak asked to meet 
with him at one of the restaurant tables.  Also present was As-
sistant Manager James Westphal.  Kozak told Calvird that a 
couple of employees had come 
to him and complained about 
Calvird soliciting them about th
e Union at work.  Kozak said 
that the solicitation had made th
em feel uncomfortable, and that 
Calvird was in violation of company policy.  Calvird asked 
Kozak to identify the employees who had complained to him, 
stating that it was ne
ver his attention to harass, coerce, or in-
timidate anyone.  Kozak refused to divulge the names of the 
alleged employees. 
On about Monday, November 7, organizing committee 
member and server Gretchen Grant was scheduled to work the 
dinner shift.  Shortly after arriving, Kozak asked to speak with 
her.  Also present was Cheryl 
Baron, a management official 
who trained new employees.  Kozak said that he was compelled 
to give Grant a disciplinary warn
ing for solicitation.  Like the 
other two union advocates to rece
ive warnings, Grant™s warning 
was already prepared.  Kozak told Grant that employees had 
complained that she had harassed them about the Union.  Grant 
did not deny the solicitation bu
t objected that other employees 
had solicited employees on numerous
 occasions in the restau-
rant for various issues and ha
d never received a written warn-
ing. In the past, Grant, Ricci, and Calvird had all solicited em-
ployees, managers, and customers to support their outside in-
terests.  Pursuant to prior notice and approval of the manager, 
Ricci sold hand-painted bottles at the restaurant from the spring 
of 1994 until she left the restaurant in January 1995.  She testi-
fied that if she was working when an employee or customer 
asked about the bottles, she was summoned to speak with that 
person about the bottles.  Ricci di
d not punch out before discus-
sions about her bottles, and she even sold a bottle to manager 
Westphal.  She also testified that the money from bottle sales 
was collected by the Responde
nt™s hostesses and managers. 
Grant had similarly purchased theater tickets, raffle tickets, 
and Girl Scout cookies from other employees while folding 
napkins on worktime, when waiting for the first customer arri-
val; she had purchased Girl Scout cookies from Elaine Gonza-
les the previous spring.  Katz 
himself was a frequent customer.  
In addition, Calvird, a glass blower, displayed and sold Christ-

mas ornaments at the restaurant in December 1993, having 
received prior permission from Steve Schwartz, former man-
ager of the restaurant.  Calvird talked to employees and cus-
tomers about the ornaments while on the clock waiting tables 
and on the restaurant floor. 
3.  The bomb threat attribution 
a.  The Melman meeting 
About December 20, there was a Tucci Milan employee 
meeting at Shaw™s Crab House, another Lettuce Entertain You 
restaurant.  What transpired there is undisputed.  Present for the 
Respondent were:  Kozak, Haskel
l, and Melman.  There were 
about 20 employees present.  In front of each employee was a 
letter which had allegedly been sent by the Union to the Re-
spondent™s frequent diners, informing them of the union drive. 
The letter purported to be authored by the employees of Tucci 
Milan and warned the frequent dine
rs that they might be asked 
to rate server performance for management and might be sub-
poenaed to testify in a court proceeding.  It was on purported 
union stationery with a union letterhead.
17  Melman asked if 
anyone knew who had written the letter.  Ricci raised her hand 

and said that she did not feel that employees had written the 
letter as the issues in the letter
 were not the issues that led the 
Respondent™s employees to contac
t the Union.  She also said 
the Union would not send out such literature without the ap-
proval of the employees and that she had never seen the letter 
before nor did she agree with it. 
 Melman then made a reference 
to ﬁthe problem employeeﬂ who 
had been suspended.  Ricci asked why Melman was referring 
to and accusing Brian Gib-
son.  She received no response.  Before the meeting ended, 
Melman told the employees that
 the restaurant would send out 
its own letter in response to th
e Union™s frequent diner letter 
and read a proposed response to them for their approval. 
After leaving Shaw™s Crab House, Ricci walked back to 
Tucci Milan.  There, Kozak aske
d Ricci what she thought of the 
meeting and the letter.  Ricci testified that she told him that if 
the letter came from the Union, 
she would be very upset, and 
that she was going to try to call the Union that night before she 
left town the next day for the 
Christmas holidays at her family 
home in Rhode Island.  Ricci testified that she went home 
without ever contacting the Union.  Kozak did not contradict 
Ricci™s testimony. 
b.  The telephone threat 
Between 9 and 10 p.m. on the evening after Melman™s 
speech, Ricci™s roommate, Gibson, answered the telephone at 

their residence.  The caller aske
d Gibson if he could ﬁfry eggs 
on Jill™s car,ﬂ told him that he would see Brian in jail, and that 
the caller was going to sodomize him.  Brian hung up and re-
ported the substance of the call to
 Ricci who was present.  Ricci 
returned the call by dialing ﬁ
*69ﬂ on the telephone.  She then 
said to the caller, ﬁwho is this,ﬂ and he answered ﬁwho the fŠk 
is this.ﬂ  Ricci told him that
 she was the person whose house he 
had just called, told him not to ever call there again, and hung 
up the telephone.  Within several minutes, the same caller again 
called, and Gibson again answered the telephone.  The caller 
threatened that he knew where they lived, would come to their 
house, and blow it up. 
That night Gibson and/or Ricci called the police, and the call 
was automatically traced.  The next morning before leaving for 
Christmas vacation in Rhode Island, Ricci spoke with coworker 
Manao DeMuth and Assistant 
Manager James Westphal and 
told them about the bomb threat.  Westphal asked if Ricci had 
any idea where the call had come from; Ricci said she did not.  
He then asked if Ricci would mind if he told Charles Haskell 
what had happened; Ricci said she did not.
18 c. The attribution 
That evening or the following evening of December 22, there 
was a servers' meeting conducted by Kozak.  After conducting 
the regular restaurant information portion of the meeting, Ko-
zak told the employees that he 
had something to tell them about 
                                                          
 17 The Frequent Diner Program rewards regular customers of LEYE 
restaurants for their patronage by
 giving them coupons, bonuses, and 
free meals based on the amount of 
money they spend over a given 
period of time, much like airline freque
nt flier programs.  Ricci testified 
that they are considered to be very important customers.  She also testi-
fied that she felt that the letter reflected adversely on the employees 
who heavily depend upon gratu
ities of frequent diners. 
18 Neither Haskell nor Westphal testified. 
 6 WEST LIMITED CORP. 539Ricci.
19  Kozak told the employees that the evening before, after 
meeting about the frequent diner letter, Ricci had gone to the 
union office to confront them about the letter and had had an 
argument with the union represen
tatives, saying she did not 
want to be involved with them any more.  Kozak told the em-
ployees the union people had threatened Ricci.  Kozak said that 
Ricci had left the union office, gone home, and later the same 
evening, she had received a bomb threat.  Kozak said  that 
Ricci thought the call was from the Union and left town for fear 
of her life.  He told the employees that the union does things 
like, that they are monsters a
nd thugs, and that the employees 
ought to be really careful with the kind of people with whom 

they get involved.  Gonzales s
poke up at the meeting and stated 
that she did not believe what 
Kozak had said about Ricci be-
cause ﬁthe five of usﬂ employee or
ganizers were in contact with 
the Union and would have known about it.
20  
She stated to the 
group that she was aware that Ricci was leaving town for a 
holiday, parental-home visit, an
d not for fear of her life. 
On her return from her holiday vacation, Ricci met with Ko-
zak and tendered her notice of resignation of employment.  
According to her testimony, she accused Kozak of falsely at-
tributing the bomb threat to the Union and falsely describing a 
confrontation that she never had with the Union.  Kozak denied 
that she made such admonishment
.  It is undisputed that she 
subsequently authored a letter to all her former coworkers 
wherein she denied Kozak™s stat
ements about her, the Union, 
and the bomb threat.  I credit Ricci as more certain and con-

vincing on this issue. 
4.  The January 1995 coercion 
a.  The solicitation and remedy
ing of grievances by Melman 
and Haskell The following events are based on the uncontradicted testi-
mony of General Counsel witn
ess Akmakjian.  A few days 
prior to the NLRB election of January 13, 1995, Akmakjian 
was instructed by Haskell that Melman wanted to speak with 
him.  During their conversation, Melman asked Akmakjian how 
he felt about working at Tucci M
ilan.  He replied that overall, 
he was happy but that there were some problems, and he raised 
the issue of the 1993 Anita Scott Christmas party in which he 
claimed employees did not get the entire tip left for them.  
Melman said that Haskell had spent a long time on the issue 
and, to the best of his knowledge
, the matter was resolved but 
he would look into the matter again.  Akmakjian also told 

Melman that there was disparity between the treatment of em-
ployees.  As an example, he told
 Melman that he had arrived 5 
minutes late for work and Kozak
 had reprimanded him and sent 
him home.  Akmakjian also told 
him that employ
ee Tim Vahle, 
who had arrived to work 50 minut
es late and was chronically 
late, had never been disciplined at all. 
                                                          
 19 There is a credibility conflict be
tween Kozak and General Counsel 
witnesses Grant, Gonzales, and Akma
kjian as to what Kozak told the 
employees.  Although Kozak was no 
longer employed by the Respon-
dent, I found that Akmakjian was the least disinterested and most spon-
taneous and convincing witness.  He corroborated Gonzales and Grant.  
Kozak periodically amended his testim
ony with the observation that the 
events occurred several years ago, and he thus lacked certitude.  I there-
fore find the General Counsel witnesses more credible on this point, 
and I based the fact finding upon th
eir testimony as to what Kozak 
stated at the meeting. 
20 The five organizers consisted of Ricci, Gibson, Grant, Gonzales, 
and Calvird.  Significantly not included was Carmolli. 
Before the meeting ended, and since this was the first time 
that Akmakjian had met Melman
, he asked what Melman had 
heard of him.  Melman said that he had only heard good things.  
He also told Akmakjian that he
 was only one of two employees 
with whom Melman had spoken 
and who had raised specific 
issues and problems, and Melman thanked him for this.  The 
meeting ended by Melman telli
ng Akmakjian that should he have any problems, to contact hi
m directly on his private tele-
phone number. Within one-half hour of speaking with Melman, Haskell ap-
proached Akmakjian and said that the warning Akmakjian had 
received for coming late to work had been purged from his 
employee file. 
Despite his promise, Melman 
never did give Akmakjian the private telephone number.  Kozak 
testified that the warning had 
not been removed from Akmakjian™s file and he had never been 

instructed to remove it. 
b.  The January 1995 threats, solicitation of grievances, and 
promises by Haskell The following findings are based on the uncontradicted tes-
timony of Gonzales. 
Elaine Gonzales began working at the restaurant in about 
September 1989 when it first opened.  She remained an em-
ployee with the Respondent until about August 1995.  Gonza-
les, with Gibson, Ricci, Calvird, and Grant constituted the or-
ganizing committee. The evening before the NLRB election, Haskell asked to 
speak with Gonzales at one of the tables.  Haskell told her that 
a rumor was circulating that the Respondent would conduct a 
ﬁcleaning of the houseﬂ the Monday 
after the election.  He said 
that he wanted to respond to the rumor, but that since he would 
not speak with employees as a group 24 hours before the elec-
tion, he would speak with empl
oyees individually.  He told 
Gonzales that the Respondent co
uld have terminated the union 
sympathizers and padded the payroll on a 42-day window be-
fore the election, but had chosen
 not to do that and would not 
retaliate against prounion employees.
  Haskell then talked about 
four issuesŠthe Anita Scott gratuity issue; the manager™s log, 
and the fact that there were se
ven union restaurants and not four 
as the Respondent previously reported to employees, and the 
ﬁopen doorﬁ policy.  With regard to the Anita Scott gratuity 
issue originally raised to ma
nagement by Gibson and another 
server, Haskell offered to show 
Gonzales a document that had 
been composed relative to the gratuities calculation.  Gonzales 
rebuffed him with the remark that she had worked the party and 
could explain it to him.  He th
en referred to another document 
in his possession upon which were
 entered calculations.  Gon-
zales told him he did not have the correct information because 
she had seen the contract for the party.  Haskell attempted to 
justify the calculations which supported the original gratuity 
distribution, based on former 
Manager Schwartz™ documenta-
tion.  Gonzales argued further, inter alia, pointing out that the 

employees who had served the pa
rty had previously confronted 
Schwartz, pointing out to him th
at the client had announced an 
intent to pay $300 more in gratuities beyond the $600 called for 

in the contract.  Gonzales again pointed out that Haskell had 
not considered the original contract.  The conversation ended 
on that issue when Haskell stated that he would ﬁlook into that 
and go down into the office and see if they had the original 
contract.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540With respect to the missing manager™s logs, Haskell stated 
that the Respondent had erred by permitting managers to record 
ﬁa lot of stupid things.ﬂ  Gon
zales argued that the recordation 
was not merely wrong 
but was slanderous. The third point raised by Haskell was a conversation of the 
number of restaurants he had identified in an earlier, pre-

election campaign handout as being union-represented. 
The final point raised by Haskell was his acknowledgment of 
the ﬁbreakdown in policies and 
other systemsﬂ the Respondent 
had utilized for soliciting and 
remedying employee grievances.  
He stated that he now realized that employees were afraid to fill 
out the grievance forms referred to
 as ﬁMOTOs,ﬂ were afraid to 
talk to managers in the step-b
y-step processing involved, were 
afraid to attend the breakfast mee
tings held for the reception of grievances, and were afraid to meet with managers such as 

himself and Glasby in the preex
isting ﬁopen doorﬂ grievances 
process. It is unclear exactly when Gonzales raised the point, but she 
referred to a reference in the lo
g pastiche which alluded to her 
$1000 medical bills for a fall she had sustained in the restau-
rant.  Haskell asked her whether she had sustained $1000 in medical bills.  She answered 
that management should have 
asked her that question long ago, but instead had denigrated her 
as having caused her own injury until OSHA had investigated 
and cited the Respondent for us
ing improper floor wax.  She told Haskell that, thereafter, Kozak became attentive to her 
physical safety. 
Haskell went on to discuss the breakdown in the open-door 
policy and suggested that the 
real reason employees vote for 
union representation is that they are voting against manage-

ment.  Gonzales suggested that 
another reason is that when the 
open-door policy is futile, an employee needs ﬁoutside 
sources,ﬂ and she again alluded 
to her own situation regarding 
her fall injuries and that nothing was resolved about the Anita 

Scott party complaint raised by Gibson until the union drive, 
when management agreed to look into it.  Gonzales also told him that the medical bills were pa
id by her own health insurer.  
Haskell related that he would investigate why the bills had not 
been paid by workers™ compensation insurance.  She asserted 
that going through Glasby to Melman had been futile and em-
ployees needed a ﬁvoiceﬂ and a ﬁwatch dogﬂ and a ﬂgrievance 
procedure that wouldn™t result in
 people just being fired for a 
variety of reasons that didn™t seem to add up to the other 

employees
.ﬂ                                                           
The meeting ended by Haskell™
s narration of an unspecified 
anecdote reported to him by his wife regarding the Union™s 
alleged connections with ﬁthe m
obﬂ and his assertion that Gon-zales was ﬁaware of these sorts 
of things.ﬂ  She responded that yes, she had seen Xerox-type reproductions of alleged union 
violence distributed by the Respondent during the campaign.  
She asserted to him that she and Calvird had done their home-
work and had visited the public library to learn that the Union 
was not related to the violence de
scribed in those articles.  She 
argued, inter alia, ﬁUntil resear
ch proves that the people I™m 
associating with are involved with
 the mob, I would not believe hearsay, as well . . .ﬂ 
The following day, Gonzales and Grant served as the Un-
ion™s observers at the Board-conducted election which the Un-
ion lost. 5.  The discharge of Joseph Carmolli 
Server Joseph Carmolli began his employment with Tucci 
Milan in January 1993.  Carmolli testified that he attended sev-
eral meetings during the course 
of the organizing drive, includ-
ing the Mother Hubbard™s bar meeting at which Ken Schrader 
was present.  He also voted in the NLRB-conducted election on 
January 13, 1995.  With respect 
to the meeting with Schrader, 
Carmolli testified that he talked with Gibson and Ricci ﬁa bit,ﬂ 
but he recalled no distribution of 
any kind at that meeting.  No 
one identified him as an active union organizer or as an outspo-

ken participant in any of the organizing meetings or at any of 
the Respondent-conducted employee
 meetings.  Only Gibson 
identified Carmolli as a participant at the Mother Hubbard 
meeting.  Ricci failed to do so when asked to identify partici-
pants.  No witness identified Carmolli as a participant at any 
other union meeting. 
On March 16, 1995, Carmolli was interviewed by Kozak in a 
private performance appraisal review at the restaurant.  Car-
molli testified that Kozak handed him a preprinted performance 
form and asked Carmolli to enter his own self-appraisal.  Car-
molli™s self-entered check list entries reflected an excellent 
rating in ten categories, above 
average in six categories, and 
satisfactory in one categoryŠﬁTact/CourtesyﬂŠwith no ﬁun-

satisfactoryﬂ or ﬁneed to improveﬂ entries.  According to Car-
molli, Kozak then entered his own handwritten comments in 
the space following each check mark.  As to the ﬁTact/ Cour-
tesyﬂ entry, Kozak commented, ﬁWatch tone when weeded.ﬂ
21  
With respect to ﬁattitude/cooperation,ﬂ Kozak wrote ﬁwatch 

mood swings.ﬂ  Elsewhere, Ko
zak™s comments appear to 
clearly endorse six of the excell
ent ratings.  In other entries, 
Kozak wrote as Carmolli™s strongest points:  ﬁ(1) Gives great 
service consistently (2) Great 
interaction with/co-workers (3) 
Great initiative.ﬂ 
Carmolli testified that during the interview, Kozak asked 
how he felt about the union vote and the effects on the work-
place, and he answered that he was glad that it was over, what 
is done is done, and that it was time to move on.  Carmolli in-
cluded the comments in the employee comment section of the 
review, ﬁglad that what is done 
is done time to move on.ﬂ  Ko-
zak denied saying anything about ﬁthe Unionﬂ during the inter-
view.  If that denial includes any reference to the Board-
conducted election, which on its face it does not, I credit Car-
molli.  He was far more certain in his recollection of the inter-
view, and there is no other explanation for his own entry:  
ﬁwhat is done is done.ﬂ 
Further, Kozak testified that in every employee appraisal in-
terview about that time, he asked 
for ideas as to how to ﬁget the 
restaurant back to where it was before there was a drop in busi-
ness around November of 1994,ﬂ and that he said ﬁa lot of 
things happened in the last six months and they™re over; and 
they™re history.ﬂ 
Kozak testified without contradi
ctory rebuttal testimony that 
he observed Carmolli™s job performance when Carmolli was 
ﬁweededﬂ and in need of assistance when, instead of asking for 
help politely, he would yell and jump at his coworkers.  He 
testified that Carmolli™s job performance was directly related to 
whether he was subjected to problems in his personal life and 
when he was ﬁhappy in his personal life, as he was at this time, 
he was I think, a very good server
, a great server and had a very 
positive attitude and [was someone] that I felt giving . . . cus-
 21 A server is ﬁweededﬂ if he or 
she gets too busy, and a manager de-
termines that the server
 needed to be handling fewer tables.  Kozak 
testified that Carmolli would get upse
t when things got busy, that he 
did not know how to ask for help, 
and would often snap at people un-
necessarily.  Kozak was not contradicted. 
 6 WEST LIMITED CORP. 541tomers too.ﬂ  However, he testified further, again without con-
tradiction, ﬁOn the other hand when he wasn™t feeling so good 
about his personal life, he was 
the other extreme.  He was a 
very poor server.  He complained constantly.  He challenged 
management.  It was also as
 though he were two people.ﬂ 
The March 16 interview ended 
with a discussion of Car-molli™s commencement at a culinary school and an accommo-
dation of his class schedule to a 3-night workweek. 
On May 12, 1995, Carmolli was scheduled to work a private 
lunch party of 25 persons with a
nother server.  The other server 
was interested in leaving early,
 and the lunch party was a fam-
ily style party which Carmolli concluded required less server 
involvement.  Furthermore, he w
ould not have to share the tips 
with another server.  Carmolli 
asked Diaz, the manager, if he 
could work the party by himself.
  Diaz said it was possible but 
that he would have to check with Kozak.  After checking with 
Kozak, Diaz told Carmolli that the party would remain a two-
server party.  Carmolli did not agree with the decision.  He 
insisted to Diaz that he felt strongly about serving the party 
alone and ﬁstrongly urgedﬂ Diaz to go back to Kozak and get 
him to change his mind.  Carmolli admitted that he was an-
noyed and upset with what he considered was a ﬁvery badﬂ 
decision by Kozak and that he had pressed Diaz to get the 
party.  However, Diaz returned and stated that two servers must 
attend the party.  Still upset, Carmolli worked the party without 
incident. 
After the party was over, Carmolli was summoned to Ko-
zak™s office where he received a written warning for insubordi-
nation from Kozak.  The document was entitled a ﬁWarning 
Notice of Rule Violations and Pe
nalties.ﬂ  Of the preprinted 
categories, ﬁ59ŠRefusal to 
follow instructionsŠinsubordi-
nation,ﬂ was encircled.  The following comment was entered by 
Kozak:  Insubordination:  Challenging Management and Disrupting 
Fellow Employees With Negativity. 
 Under the ﬁRemedy to Correctﬂ section, Kozak wrote: 
 Stop Challenging Management and Start Maintaining a Posi-
tive Attitude While at Work. 
 The final entry by Kozak under the ﬁPotential Consequenceﬂ 

category was: 
 Termination.  This is a last and final warning. 
 It is undisputed that this warning was the first written warn-
ing Carmolli had received.  The 
warning was in effect read to 
Carmolli.  He testified that he apologized ﬁfor Kozak™s percep-
tion of my bad attitude,ﬂ promised to improve his attitude, and 
did not challenge the warning. 
Thereafter, according to Carmolli, he spoke to Kozak only 
when spoken to.  Carmolli, however, concluded that the repri-
mand had been unfair and had said as much to three or four 
coworkers to whom he had shown or discussed the reprimand, including servers Paul Ad
elstein and Mara Klein. 
Kozak testified without contradi
ction to having verbally rep-
rimanded Carmolli on October 12, 
before the final warning, 
about his insubordinate attitude, after which Carmolli merely 
explained that he was having a ﬁbad day.ﬂ
22  Kozak testified 
that he felt that by insisting on 
being assigned the sole server at 
the party, Carmolli was ﬁchallengingﬂ him. 
                                                          
                                                           
22 Kozak™s corroborating contemporaneous notes of the incident 
were received into evidence. 
Carmolli worked May 17, 1995.  At the end of the dinner 
shift, it is the custom of the servers to take care of their receipts 
and reports.  Carmolli testified that the following events oc-
curred.  While going through rece
ipts at a table, Carmolli was 
being teased by servers Paul Adelstein and Mara Klein for the 
earlier warning he had received.  In addition to the verbal teas-
ing and taunts and calling him ﬁbad
,ﬂ Adelstein drew an arrow 
pointing toward Carmolli and wrote, in 7-to-8 inch letters, the 
word ﬁBadﬂ on butcher paper covering the table top.  About the 
same time, manager Josh Mayo came around to sign the eve-
ning™s paperwork.  Mayo, needing a 
pen, felt for one in his shirt pocket and did not have one.  
Carmolli, since Mayo did not 
have one, instinctively reached fo
r one in his pocket and gave it 
to Mayo.  Mayo took the pen, held it up and examined it.  The 
pen read ﬁH.E.R.E., Local 1, 55
 W. Van Buren 4th F., Chicago, 
Illinois 60605 (312) 663Œ4373.ﬂ  Nothing more was said. 
The following afternoon, Carmolli re
ported to work as usual.  
He was immediately called to Kozak™s office.  Kozak, Diaz, 

and another man unknown to Carmolli were present.  Kozak 
said that they were letting Carmolli go because he was playing 
little games and his attitude had not changed.  Carmolli asked 
for an explanation, but Kozak only told him that he had just 
given him his explanation.  Carmolli was then escorted out of 
the building by the unknown person who was present at the 
meeting. Mayo had been employed at the restaurant as a manager 
trainee on August 25, 1994, to the position of no. 3 manager 
until January 21, 1996, when he transferred to another LEYE 
restaurant.  He testified differently to the events of May 17.  As 
was his custom, he was checking the sales entries on the com-
puter terminal at the north end of 
the restaurant by table 70 near 
the kitchen.  He observed Adelst
ein and Klein seated at table 
70.  He testified he observed Carmolli drawing on the table 
covering in circular-like motion while the others watched, and 
they all laughed and giggled as 
they observed Mayo looking at 
them.  Later in the evening, Mayo walked over to table 70 and 
observed drawn a large circle around the words ﬁBad Attitudeﬂ 
in 5-inch letters, with an arrow pointed at the seat where Car-
molli had sat.  He had observed no other person drawing at that 
table with a pen in hand.  The next morning Mayo reported by 
telephone and a log memorandum 
what he had observed to 
Kozak.23  Mayo reported back to Kozak that he felt ﬁlike we 
were being mocked as a management team,ﬂ and that Mayo felt 
ﬁthey were mocking us because of the fact that Joe [Carmolli] 
had previously been written up for having a bad attitude for 
similar circumstances.ﬂ  He furt
her testified, ﬁAnd I felt that 
they weren™t taking itŠhe wasn™t
 taking it seriously and they 
were made a joke 
of it basically.ﬂ 
Mayo testified that he took no pen from Carmolli that night 
nor did he observe that night a HERE logo pen.  He admitted to 
having seen such pens before and after October 1994 in the restaurant in use by servers, including Carmolli, several weeks 
prior to May 17.  Mayo testified that he did not speak to Car-
molli about the pen, but instead asked Glasby and Kozak what 
they thought about it.  He testif
ied that Glasby told him that 
there is nothing that could be done about it because it was the 

employees™ right to use whatever pen they liked. 
Mayo testified that he had been concerned that such use of 
pens by servers who have custom
ers sign card charge receipts 
 23 The corroborating contemporaneous
 notes were received into evi-
dence. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542with them would unnecessarily involve customers ﬁinto in-
stances involving the Union,ﬂ such as the frequent diners™ letter 
which was shown to him by a customer.  He explained that the 
use of the pens had made him 
feel ﬁuncomfortableﬂ because it 
could get into the hands of a customer.  Thus, he raised the 
issue with Glasby. 
Carmolli™s testimony was uncorroborated, as none of the 
servers at the table 70 incident were called to testify.  Kozak 
testified that Mayo reported 
having had difficulty with Car-
molli, did not know how to handle it, and related the May 17 
incident as testified to by Mayo
.  Kozak testified that Mayo had 
not referred to the use of any HERE pen in the incident.  In any 

event, Kozak testified without controversion that the servers 
had freely used such pens in the 
restaurant without restraint.  
Kozak testified that he terminated Carmolli because of his con-
tinuing bad attitude which was manifested by a ﬁdisruptiveﬂ 
challenging of Mayo after the final written warning. 
Kozak testified without contro
version that employees had 
previously been disciplined and discharged for insubordinate 
attitudes. 
B.  Analysis 
1.  The 8(a)(3) allegations i
nvolving Gibson (complaint pars. 
VI(a), (b), and IX) 
The General Counsel has the burden of proving that pro-tected activity was at least a partial motivating factor in the 

Employer™s adverse em
ployment decision.  Having done so, the 
burden then shifts to the Responde
nt to show that lawful rea-sons necessarily would have
 caused that decision.  
Wright Line, 251 NLRB 1083 (1980); 
NLRB v. Transportation Management Corp., 462 U.S. 393 (1983). 
The Wright Line
 burden of proof imposed on the General 
Counsel may be sustained with evidence short of direct evi-
dence of motivation, i.e., inferential evidence arising from a 
variety of circumstances, i.e., 
union animus, timing, pretext, 
etc.  Furthermore, it may be found that where the Respondent™s 
proffered nondiscriminatory motiva
tional explanation is false, 
even in the absence of direct evidence of motivation, the trier of 
fact may infer unlawful motivation.  
Shattuck Denn Mining 
Corp. v. NLRB, 362 F.2d 466, 470 (9th Cir. 1966); Abbey™s 
Transportation Services v. NLRB
, 837 F.2d 575, 579 (2d Cir. 1988); Rain Ware, Inc.
, 735 F.2d 1349, 1354 (7th Cir. 1984); 
Williams Contracting, Inc.
, 309 NLRB 433 (1992); 
Fluor 
Daniel, Inc., 304 NLRB 970 (1991). 
The General Counsel in this case has established that Gibson 
had engaged in protected concer
ted and union activities, and 
that the Respondent was aware of it prior to the suspension 

which occurred immediately thereafter.
24  The General Counsel has established that the Respondent was hostile to the union 
representation of its employees 
by the intense manner in which 
it campaigned against it.  The Ge
neral Counsel has established 
that the Respondent was hostile 
to Gibson™s involvement in it, 
as evidenced by Glasby™s admonishments to Gibson as an insti-
                                                          
                                                           
24 Indeed, the suspension was announ
ced to Gibson after Katz had 
made a telephone call, thus raising an inference that the suspension 
decision itself had not been made be
fore the stolen log interview but 
after Gibson announced his union activitie
s.  Further, Schrader already 
disclosed union organizing activities 
on the context of Gibson™s pas-
tiche distribution.  Moreover, Res
pondent was aware of Gibson™s con-
certed protest of the Anita Scott tip distribution. 
gator of the problems attendant upon organizing and that hostil-
ity was independent of the alleged log thievery. 
The General Counsel has adduced evidence that the Respon-
dent took no overt action about the alleged log thievery until 
after the disclosure of the use of the log in the union organizing 
drive.  The evidence adduced establishes that Gibson denied the 
thievery to Katz.  Despite his casuistic explanations of his con-
duct, the fact remains that Katz
 assured Gibson that he would 
be reinstated with backpay if the police investigation exoner-
ated him of the thievery of the actual logs.  There was no evi-
dence that any investigation in
 any way implicated Gibson in 
the original alleged thievery.  There is no conclusive evidence 
that thievery in fact had occurred, nor that the logs were not 
intentionally propagated by a spit
eful manager, the chef, or past 
managers, all of whom had access to them, nor that the propa-
gation had not somehow been acc
idental.  The Respondent™s 
sole basis for Gibson™s culpability was Schrader™s accusation 

and Kozak™s ﬁgut feeling,ﬂ which were known prior to the sus-
pension notification and promise of reinstatement.  No investi-
gation took place thereafter, apart from what appears to be the 
perfunctory inquiry of the Chi
cago City police.  There is no 
explanation as to why it was decided that Gibson was guilty of 
thievery.  The Respondent does not take the position that Gib-
son was terminated for any other reason, e.g., the propagation 
of the pastiche as part of protected concerted and union orga-
nizing activities.  Acco
rdingly, it is unnecessary to deal with 
the issue of whether the Respondent, in good faith, believed 
that Gibson engaged in misconduct in the course of protected 
activities and whether the Genera
l Counsel proved in fact that Gibson did not engage in such conduct.
25 I find that the General Counsel has adduced sufficient facts 
to establish that Gibson™s susp
ension and discharge were at 
least in part motivated by his concerted protected and union 
activities. 
The Respondent, nevertheless, ar
gues that it possessed a jus-
tifiable reason for suspending and discharging Gibson despite 

the partial unlawful motivation.  However, as the record stands, 
that the Respondent had at best on
ly demonstrated that a justifi-
able reason may have existed 
for Gibson™s discipline and dis-charge.  However, I conclude that the facts do not even demon-
strate anything more than a thinly premised suspicion that Gib-
son may have been somehow involved in the use, if not the 
acquisition, of confidential docum
ents.  But even if the Re-
spondent had proven the existence of a lawful motivation based 

on misconduct, which it has not, 
the Respondent has failed to 
adduce any evidence that the person who made the adverse 

employment decisions was in fact motivated by that miscon-
duct.  No Respondent witness tes
tified that he made those deci-
sions nor why he made them.  
It is not enough to demonstrate that a lawful reason may have ex
isted; it must be proven that 
the lawful reason actually motivated the adverse action.  
Pace 
Industries, 320 NLRB 661, 662, 709 (1996), enfd. 118 F.3d 585 (8th Cir. 1997). 
Accordingly, I find that the 
Respondent violated Section 
8(a)(1) and (3) of the Act by 
suspending and discharging Brian 
Gibson as alleged in the complaint. 
 25 Compare:  
Burnup & Simms, Inc.
, 379 U.S. 21, 23 (1964). 
 6 WEST LIMITED CORP. 5432.  The preelection threats, 
promises, and so
licitations (com-
plaint par. V) 
a.  The threats by Glasby (complaint par. V(a)) 
Complaint paragraph V(a) alleges that the Respondent™s 
agent, Jacqui Glasby, on about 
November 4, 1994, ﬁimpliedly 
threatened its employees with unspecified reprisals because of 
their activities on behalf of th
e Union.ﬂ  The General Counsel 
bases the allegation on the N
ovember 4, 1994 telephone con-
versation between Glasby and Gi
bson, initiated by Gibson.  
Cited by the General Counsel in her brief as coercive is 

Glasby™s statement to Gibson, as testified to by him, that ﬁshe 
was worried, that unions could offer you the sun and the moon 
but when it™s all over, they won™t know who you are and once 
again, she was worried but there was nothing she could do any 
more for me . . . .ﬂ  The 
General Counsel characterizes 
Glasby™s remark as 
ﬁextremely threateni
ngﬂ and suggests that 
ﬁadverse consequence could re
sult from Gibson™s and Ricci™s 
union activity.ﬂ  She argues further that the statement is ﬁsug-
gestive of reprisal.ﬂ 
I conclude that there is nothing in Glasby™s remarks sugges-
tive of a reprisal by the Respondent against Gibson and Ricci.  
The threat of Glasby™s remarks constituted a disparagement of 
unions in general and unions whic
h attempted to organize Law 
Vegas hotels and casinos as ﬁmobﬂ related, i.e., organized 
crime and violence prone, as she had done elsewhere in her 

speech to employees which is not alleged as violative of the 
Act.  Her remarks are suggest
ive that Gibson would be ill-
served by the Union and, at most, that she worried about Gib-
son™s and Ricci™s involvement with a union which may be vio-
lence prone and ﬁmobﬂ related. 
 Strictly speaking, the com-
plaint does not allege that Glasby violated the Act by disparag-
ing the Union or by predicting unions caused violence, nor that 
Glasby misrepresented the past
 conduct of the Union, nor does the General Counsel argue so in the brief.  The Charging Party 

argues that Glasby™s statements, including her references at 
employee meetings to newspape
r articles reporting union vio-
lence, are unlawful misrepresentation.  However, the accuracy 

of Glasby™s representation was not litigated.  The authenticity 
of the news articles she made available to employees at meet-
ings, if they chose to read them, was not challenged.  Mere 
disparagement of a union alone is not violative of the Act.  
Sears, Roebuck & Co.
, 305 NLRB 193 (1991).  In 
NLRB v. 
Gissel
, 395 U.S. 575, 615 (1969), the Supreme Court stated that 
an employer is free to communi
cate its views about unionism or a particular union ﬁso long 
as the communications do not contain a ‚threat of reprisal or 
force or promise of benefits.™ﬂ 
I find nothing in Glasby™s va
gue remarks to Gibson during the telephone call upon which to conclude that she even impli-
edly predicted that Gibson™s a
nd Ricci™s physical well-beings 
were in immediate and real dang
er because of union violence.  
Accordingly, I find her conduct on November 4, 1994, not to 
have violated Section 8(a)(1) of the Act.  Cf. Mediplex of Con-necticut, Inc.
, 319 NLRB 281, 287Œ289 (1995), and cases dis-
cussed therein.  See also 
Salvation Army Residence, 293 NLRB 944, 963 (1987).  Accordingly, I find no merit to complaint 

paragraph V(a). 
b.  The threats by Haskell (complaint par. V(b)) 
The evidence relied on to support this allegation in the Has-
kellŠGonzales conversation on th
e day of the election, during 
which Haskell told Gonzales th
at because the Union had with-drawn its petition, a 42-day window had existed during which 

the Respondent could have replaced prounion employees with 
prospective antiunion voting employ
ees but chose not to do so.  
The General Counsel does not allege nor argue that Haskell 
violated the Act by falsely impl
ying to Gonzales that it could 
have lawfully terminated proun
ion employees.  The General 
Counsel alleges and argues that 
Haskell™s comments, in which 
he explicitly assure
d Gonzales that the Respondent would not 
retaliate by discharging prounion
 employees as had been ru-
mored, somehow contained an implic
it threat.  It is argued that 
Haskell™s implication was that ﬁjust because the employer did 
not fire union sympathizers previously that they could still be 
fired.ﬂ  I do not agree. Regardless
 of whether Haskell did or did 
not mischaracterize the Responden
t™s rights, he explicitly as-
sured Gonzales that the rumors of retaliation were false and 
there would be no retaliation.  I find no merit to this allegation. 
c.  The grievance solicitation,
 and promises, and granted bene-
fitsby Haskell (complaint 
paragraph V(c), d, and (e)) 
The complaint alleges that on 
about January 8, 1995, Haskell 
solicited employee grievances which he impliedly promised to 
remedy.  It also alleged that
 in early January 1995, Melman 
solicited employee grievances a
nd Haskell granted benefits to 
employees, i.e., the removal of
 disciplinary writeups of em-
ployees. 
Despite the complaint reference to ﬁemployees,ﬂ the allega-
tions are based upon two separate episodes, each of which in-
volves only one employee.  The first incident relied upon by the 
General Counsel is the convers
ation between Akmakjian and 
Melman in the restaurant within days of the election which 
Melman initiated by asking if the server was happy, the conse-
quence of which was Melman™s promise to ﬁlook intoﬂ what he 
had considered already resolved, 
i.e., the tip distribution of the 
Anita Scott party issue raised by Akmakjian, and Haskell™s 

subsequent notification to Ak
makjian of the purgation of a 
disciplinary memorandum from his file, also raised by Akma-
jian.
26 The second episode is based on Haskell™s conversation with 
Gonzales on the election eve wherein Haskell talked about four 
subjects which he (not Gonzales
) raised, including the Anita 
Scott party gratuity, of which 
the original determination Has-
kell attempted to justify but finally agreed to look at the origi-
nal contract.  Haskell also stated that he would try to determine 
why Gonzales™ private health in
surer had paid for her medical 
expense rather than the workers™ compensation insurance.  He 
promised thus to obtain informat
ion but not to take any action. 
He agreed with Haskell about the impropriety of the recorda-
tion of certain subjects in the managers™ log and that the exist-
ing grievance processing system 
was faulty.  He made no ex-
plicit promise to either take corrective action or to look into the 
subjects. In Uarco, Inc.
, 216 NLRB 1, 1Œ2 (1974), the Board stated: 
 [T]he solicitation of grievances
 at preelectio
n meetings, car-
ries with it an inference that an employer is implicitly promis-
ing to correct those inequities it discovers as a result of its in-
quiries . . . .  However, it is no
t the solicitation of grievances 
itself that is coercive and violative of Section 8(a)(1), but the 
promise to correct grievances or a concurrent interrogation or 
polling about union sympathies th
at is unlawful; the solicita-
                                                          
 26 The fact that Haskell apparently 
did not keep his promise is irrele-
vant to the issue as to whether an unlawful promise was made. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544tion of grievances merely raises an inference that the em-
ployer is making such a promise, which inference is rebut-
table by the employer. 
 In Reliance Electric Co.
, 191 NLRB 44, 46 (1971), the 
Board said: 
 Where, as here, an employer who has not previously had a 
practice of soliciting employee
 grievances or complaints, 
adopts such a course when unions engage in organizational 

campaigns seeking to represent employees, we think there is a 
compelling inference that he is implicitly promising to correct 
those inequities he discovers as
 a result of his inquiries and 
likewise urging on his employees that the combined program 
of inquiry and correction will make union representation un-
necessary. 
In Lasco Industries, 217 NLRB 527, 531 (1975), and 
Car-bonneau Industries, 228 NLRB 597, 598 (1977), it was found 
that despite past practice, interference with employees™ right 
occurred where, in the first case, the union activities, not the 
past practice, precipitated the 
grievance solici
tation meeting, and, in the second case, where the manner and method of solic-

iting grievances differed exte
nsively from past practice. 
In this case, there is evidence that the Respondent had prac-
ticed a multifaceted ongoing grievance solicitation and remedy 

procedures under the title ﬁopen door policy,ﬂ which involved 
the solicitation of grievances at routine meetings, preprinted 

M.O.T.O forms, and individual 
informal confrontation between 
employee and manager.  Despite
 some employees™ dissatisfac-
tion with the results, it did exis
t and was used, e.g., by Gibson 
other employees with respect to the Anita Scott party gratuity 

issue.  Despite the fact that Melman and Haskell were on the 
scene, I cannot conclude that their reception of employee com-
plaints by Akmakjian and Gonzales constituted such a signifi-
cant departure from an ongoing past practice to render their 
conduct unlawful.  Accordingly, I find these complaint allega-
tions to be without merit.  I find that since the promise to Ak-
makjian was made pursuant to a lawful ongoing grievance 

remedying procedure, it also was not unlawful. 
3.  The security personnel, surveillance and coercion, and bomb 
threat (complaint par. VIII(a), (b), and (c)) 
With respect to the allegation concerning the conduct of po-
lice officer Davino, the facts fa
il to support the allegation, and 
it is without merit. 
With respect to the allegation that security personnel were 
hired for the purpose of and did engage in acts of surveillance, 
the facts fail to disclose any acts of actual surveillance by iden-
tifiable hired security persons.  With respect to the allegation 
that they were engaged for the purpose to ﬁstifle the union ac-
tivities of employees,ﬂ the fact
s show only that the Respondent 
extended the same preexisting security deployment of Friday 
and Saturday night to every night of the week.  Kozak and 
Keefer™s uncontroverted testimony is evidence that a reasonable 
business motivation existed for additional security. 
With respect to the objective tendency of the added security 
personnel to coerce employees, an
 implied issue is whether 
their presence created an implied surveillance.  The Board has 

held that conduct which reasonabl
y tends to lead employees to 
believe that their protected activities are under surveillance 
constitutes unlawful coercion.  
Waste Stream Management
, 315 
NLRB 1099, 1124 (1994).  There is no clear, convincing, con-
clusive evidence that any identifiably security officer did any-
thing that would be suggestive of
 surveillance of employees as 
they engaged in any attempted union activities, which witnesses 

claimed were done not during cu
stomer service hours but dur-
ing pre-service preparation or outside on the street.  Even if 
such observation of open organizi
ng activities occurred, there is 
no evidence that the single on-duty security officer™s conduct 
went beyond the ordinary behavi
or, or that he insinuated him-
self into union discussions, stood intimidatingly nearby, or 

otherwise hindered any union or 
protected activities.  Mere 
observation of open union activities in or near the Respondent™s 

premises is not unlawful.  Roadway Package System
, 302 
NLRB 961 (1991); 
Emenee Accessories
, 267 NLRB 1344 
(1983).  However, again, there is
 no conclusive evidence that 
union activities were observed by
 the plainclothes security 
officer on duty.  In fact, there is
 no clear, convincing, credible 
evidence that the security officer was even present during the 

noncustomer service preparatory times when union solicitation 
occurred. 
The General Counsel cites in support of its argument that the 
hiring and deployment of a secu
rity officer were unlawfully 
coercive, 
Sheraton Hotel Waterbury, 312 NLRB 304 fn. 3 
(1993).  The Board majority found that the employer ﬁdispar-
aged and undermined the Union in the eyes of the employeesﬂ 
and thus violated Section 8(a)(1
) of the Act by hiring and de-
ploying a 24-hour police guard.  The employer in that case 

seized on an incident wherein a union agent who, on being 
rebuffed for solicited support in 
the home of an employee, al-
legedly obliquely implied injury to the employee™s home and 

family, i.e., ﬁit would be a sham
e if something happenedﬂ to the 
employee™s house.  The employer, being informed of the inci-

dent, accused the Union of widespread threats and acts of in-
timidation in a speech to employees.  He also arranged for the 
24-hour patrolling of the place of 
employment, i.e., a hotel, by 
police officers.  The judge found as fact no documented threat to the hotel, and he held further that the employer used the inci-
dent to make a ﬁdramatic, inflammatory, and largely unfounded 
attack on the union™s credibility,ﬂ 
Sheraton Hotel Waterbury, supra at 338.  Neither the judge nor the Board discussed the 
Sears or Optica Lee decisions, nor Section 8(c) of the Act.  The 
employer in that case made it clear to employees that they were 

in imminent danger of union violence, which was clearly un-
founded.  The announcement by Kozak of added security was 
prompted by employee questions. 
 As noted above, employee 
testimony is inconsistent, but it appears that employees were 

told that it was for their protection and insulation from union 
harassment during the union campaign, as well as for the gen-
eral protection of the restaurant.  I find nothing in the cryptic 

accounts of employee witness of
 Kozak™s explanation to sug-gest that constituted the same type of unfounded, inflammatory, 
emotional accusations and sugges
ting of imminent peril made 
by the employer in the Sheraton Hotel Waterbury case.  Fur-
thermore, the extended deployment of one plainclothes security 
officer from weekends to weekda
ys in a public restaurant, of 
which there is no credible evidence of obtrusiveness, differs 
drastically from the 24-hour a day uniformed police patrol of 
the Sheraton Hotel parking lot. 
The General Counsel also cites 
Parsippany Hotel Manage-ment Co., 319 NLRB 114, 117 (1995).  That case, however, 
involved extensive overt survei
llance by stalking and direct 
observation of individual employee
s by security officers.  The 
only evidence of any kind of stal
king in this case is the one 
 6 WEST LIMITED CORP. 545rather brief incident described by Gibson involving a person not 
identified adequately as the Respondent™s security officers.
27 I conclude that Kozak™s depl
oyment and remarks about the 
purpose of security deployment (as Glasby™s comments to em-
ployees about union violence are 
not alleged to be violative of 
the Act) fall within the Respondent™s free speech rights.  
Sears, supra, and Mediplex of Connecticut, Inc., supra.  I conclude that 
Kozak™s conduct consists of that type of propaganda that can be 
best left to the commonsense 
evaluation of the employees for 
what it was, i.e., campaign tactics.  Gonzales clearly recognized 

that in her rebuff to Haskell and to the Respondent™s news arti-
cles handouts when Haskell alluded to some unspecified anec-
dote of union violence. 
However, with respect to Ko
zak™s public accusation of a un-
ion bomb threat against Ricci, a f
actual situation exists which is 
very close to the facts in 
Sheraton Hotel Waterbury
, supra.  In fact, Kozak™s conduct was more aggravated than that of the 
employer in that case.  There, an actual threat was blown out of 
proportion in a manner calculated to create an impression that 
employees were in immediate dange
r of union violence.  In this 
case, Kozak™s statement that Ricci fled the city because she had 

been threatened by the Union was so completely unfounded 
that if it did not constitute an intentional lie, it was so reckless 
and irresponsible as to warrant the same sanction.  I find that Kozak™s remarks patently conveyed to the employees that they 

were in a real and immediate 
danger from union violence.  I 
find that the objective tendency of such remarks was to cause 

fear, confusion and dissension in the ranks of possible prounion 
voters and solidify antiunion voters in the upcoming election.  
It was, as the Charging Parties™ argued in the brief an extremely 
clever preelection stratagem.  
It is appropriately described 
therein.  It was a stunning maneuver in 
every sense.  In one blow, Re-
spondent 1) appropriated the credibility and leadership of Jill 
Ricci by claiming she had herself turned against the union, 
knowing that she was to be out of town for a significant time 
and not able to do much to counter its lies, 2) graphically por-
trayed the union not only as a hypothetically dangerous bed-
fellow, but as an active, present, serious threat to the security 
and well-being of those who might associate with it, 3) iso-
lated the leadership of the union drive by making them appear 
to be in a danger zone, 4) portrayed itself as a provider of 
safety, and 5) created such uncertainty, confusion and fear 
among employees that they could not vote in the election with 
a free mind.  In the eddy of confusion and fear, they clung, as 
if to a raft, to the apparently safe arms of their employer. 
 I agree, and I conclude, theref
ore, that Kozak™s bomb threat 
comments fall within the rationale of 
Sheraton Hotel 
Waterbury case and are distinguished from 
Mediplex of Con-necticut, Inc.
, supra.  I find that his conduct crossed the line and 
exceeded the zone of privileged free speech and constituted 
coercive conduct violative of Sec
tion 8(a)(1) of the Act as al-
leged in the complaint, as amended. 
4.  The Union solicitation discip
line (complaint par. VII(a)Œ(d) As found above, and it is undisputed, Ricci, Calvird, and 
Grant were disciplined in early November 1994 because they 
                                                          
 27 It should be noted that there had been some independent involve-
ment by the Chicago City police labor unit of an unclear nature.  It 
cannot be certain that they may have had officers assigned for observa-
tion purposes. 
solicited support for the Union in the restaurant during their 
non-serving working time and/or th
at of employees whom they 
solicited.  The complaint alleges, and the General Counsel ar-

gues, that they were disciplined as a result of a disparate appli-
cation of an otherwise valid
 but previously unused no-
solicitation rule. 
The generalized testimony of the General Counsel™s wit-
nesses, to the effect that the no-solicitation rule was never en-
forced, was not rebutted by any evidence that it had ever been 
enforced against anyone known to have violated it.  Undisputed 
evidence reveals that a variety of sales and solicitations were 
permitted during non-serving time and, on occasion, even dur-
ing serving time.  The Respondent
 does not dispute that a dis-
parate enforcement or an initial enforcement of a valid no-
solicitation rule during a union campaign in absence of business 
justification is discriminatory and unlawful. 
The Respondent™s counsel, however, argues in the brief: 
 Respondent™s warnings to th
ree servers about solicit-
ing during work time was a direct and exclusive result of 
complaints from employees that the servers were harassing 
them, and interrupting their work.  No-solicitation rules in 
general are not unlawful as long as they are not so over-
broad as to interfere with em
ployee™s legal rights to union-
ize at their place of employment.  
Restaurant Corporation 
of America v. NLRB,
 827 F.2d 799 (D.C. Cir. 1987) (ex-
plaining that a ban on solicitation on working time and in 
working areas is presumptively valid).  Neither Counsel 
for the General Counsel nor Counsel for the Charging Par-
ties alleges that LEYE™s no-solicitation rule was invalid on 
its face. 
Promulgation of a valid no-solicitation rule, even in a 
seemingly disparate manner, is lawful if the employer has 
valid business reasons
 for its actions.  
NLRB v. John 
Rooney, 677 F.2d 44 (9th Cir. 1982) (holding that em-ployer™s promulgation of a no-so
licitation rule for the first 
time at the onset of a union cam
paign was lawful where it was shown that this was the first time an employee had 

created a disturbance by soliciting; 
Brigadier Industries 
Corp., 271 NLRB 656 (1984).  In 
Brigadier Industries, the Board found that employer ac
ted for legitimate business 
reasons when it promulgated a no-solicitation because 1) 

union solicitation was interr
upting production, which had 
never occurred before, and 2) 
in giving the warning, the 
employer emphasized that solicitation was permitted on 
the employee™s own time.  Because the employer assured 
the employee that he could 
pursue his union activities 
when not working, the Board found no suggestion of an 
unlawful motive for the warning.  Both of the above cases 
dealt with whether it was lawful for an employer to insti-
tute and apply a no-solicitation rule for the first time 
against union activity, clearly 
holding that seemingly dis-
criminatory actions could be ju
stified by a sufficient show-
ing that the solicitations at issue interrupted [the] em-
ployer™s business for the first time. 
 The Respondent cites various case precedent involving dis-
ruptive solicitations and argues th
at the conduct of Ricci, Grant, 
and Calvird was actually disruptive as well as potentially dis-

ruptive.  I do not agree.  The 
record does not contain probative, 
competent evidence that any of those employees™ solicitations 
were disruptive, or in fact cons
tituted any real harassment.  The 
Respondent adduced hearsay tes
timony of Kozak consisting of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546employee reports to him.  No ot
her evidence or testimony sup-
ported the Respondent™s argument.  Moreover, Kozak™s own 
testimony fails to support the Res
pondent™s argument.  First, in 
direct examination, he crypticall
y testified that several employ-
ees told him that they had ﬁf
elt uncomfortableﬂ about being 
solicited.  He failed to testify as to any specifics, nor did he say 
they felt harassed.  In cross-examination, he testified that one 
employee complained that he was ﬁbotheredﬂ by the repeated 
solicitations of the English-speaking Grant, Ricci, and Calvird 
to attend union meetings desp
ite that employee™s own limited 
use of the English language. Again, no more details were dis-
closed as to when, where, and how these solicitations occurred. 
The solicitations, as described by the more competent and 
probative testimony of Ricci, Grant, and Calvird, fail to dis-
close any evidence of conduct that in fact did or might tend to 
disrupt the Respondent™s business.  Evidence of the public 
manner in which the warnings were issued give rise to an infer-
ence that Kozak had an agenda other than the comfort level of 
the complaining employees and tranquillity of the guests, i.e., 
public admonishment and embarrassment of prounion employ-
ees.  His own conduct was far more disruptive than any solici-
tations. 
I conclude that by the issuance of disciplinary warnings to 
Grant, Ricci, and Calvird in early November 1994, the Respon-
dent enforced its no-solicitation rule, for the first time, in con-
sequence of a union organizing campaign and did so in a man-
ner which was disparate from past practice, and thus violated 
Section 8(a)(1) and (3) of the Act as alleged in the complaint. 
5.  The discharge of Carm
olli (complaint par. VI) 
The complaint alleges that th
e Respondent discriminatorily 
discharged Carmolli on May 18, 1995, because he assisted the 

Union and had engaged in
 concerted activities. 
I find Carmolli™s largely unco
rroborated testimony of his 
ﬁinvolvementﬂ in union activity to be unconvincing, largely uncorroborated, self-serving exaggeration.  But even if he did 
attend union meetings, the Res
pondent was not shown to be aware of it.  There is no dispute that despite a favorable written, 
i.e., preprinted form, self-eva
luation on March 16, 1995, he was 
warned therein about attitude pr
oblems.  It is argued that Car-
molli™s response to Kozak™s inquiry about how he felt about the 
2-month old Board-conducted election disclosed his prounion 
attitude.  I disagree; I think 
such response is vague, noncommit-
tal, and hardly signifies any depth of prounion partisanship. 
It is undisputed that Carmolli was verbally warned by Kozak 
about attitude problems and ther
eafter, on May 13, was issued a 
written disciplinary warning which threatened discharge for 
future misconduct.  That warning is not alleged in the com-
plaint to have been discriminatorily motivated.  In the absence 
of evidence of any real knowle
dge or even suspicion by the 
Respondent that Carmolli in fact manifested a prounion stance, 
such allegation is untenable. 
Carmolli was discharged in consequence of an incident 
which, even if Carmolli is cred
ited, would constitute evidence 
that he viewed his prior discipline with an insubordinate flip-

pancy.  However, I found Mayo 
to have been the more sponta-neous, certain, and convincing w
itness, and I conclude that 
Carmolli™s aggravated flippancy gave Mayo even more justifi-

able concern as Carmolli appeared
 to be the leader in conduct 
Mayo, with reason, concluded was mockery in the wake of 

recent discipline, which seemed to flaunt the warning therein.  I 
conclude that Respondent did have a nonunion-related motiva-
tion for discharging Carmolli.  I conclude that the General 
Counsel has failed to adduce sufficient evidence to sustain the 
burden of proof under Wright Line that the Respondent was 
partly motivated by union activity
 of Carmolli.  Mayo, whom I 
credit, did not observe Carmolli using a HERE logo pen on the 
night of the incident.  He did 
observe Carmolli use such pen 
previously, but he also observed another employee do so.  It is 
undisputed that many employees us
ed such pens in the restau-
rant without restraint.  It is 
undisputed that other employees 
were discharged or disciplined for poor attitudes.  The issue 
before me is not whether Res
pondent™s discharge of Carmolli 
was humane or fair; it is whet
her Respondent was partly moti-
vated by his union or protected activities, real or suspected.  
The evidence fails to support such
 conclusion.  Accordingly, I 
find the complaint allegation to be without merit. 
CONCLUSIONS OF 
LAW 1.  As found above, Respondent 
is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the Act, and the Union is a labor organization within the meaning 
of Section 2(5) of the Act. 
2.  As found above, Respondent 
has violated Section 8(a)(1) 
and (3) of the Act, and, further,
 I find such violations affect commerce within the meaning of Section 2(6) and (7) of the Act. 
3.  Respondent has not violated the Act in any other manner. 
THE REMEDY Having found that the Respondent engaged in unfair labor 
practices in violation of Section 8(a)(1) and (3) of the Act, I 
recommend that it be ordered to cease and desist therefrom and 
to take certain affirmative action designed to effectuate the 
purposes of the Act.  Having found that Respondent unlawfully, 
in the enforcement of its access, solicitation, and distribution 
rules, counseled and issued written warnings to employees 
Gretchen Grant, Jill Ricci, and Greg Calvird in November 
1994, I shall recommend that it expunge all records of such 
personnel actions wherever located in any of its files.  Having 
found that the Respondent unlawfully discharged Brian Gibson, 
I recommend that it be ordered 
to offer him immediate and full 
reinstatement to his former position or, if that position no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-

ously enjoyed, and to make him whole for any loss of earnings 

and other benefits computed on 
a quarterly basis from the date 
of refusal of reinstatement to the date of proper offer of rein-

statement, less any net interim earnings, as prescribed in 
F.W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
 